 

Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 1 of 115

 

State of Alabama SUMMONS Court Case Number
Unified Judicial System 02-CV-2019-900202.00
Form C-34 Rev. 4/2017 - CIVIL -

 

 

 

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
DEBRA FOWLER V. DJT TRUCKING, LLC ET AL

NOTICE TO: DJT TRUCKING, LLC, C/O DEBORAH GRAHAM 204 A HICKORY GROVE CHURG, RICHTON, MS 39476
(Name and Address of Defendant)

THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),

EATON G. BARNARD

[Name(s) of Attorney(s)]

WHOSE ADDRESS(ES) IS/ARE: 1904 DAUPHIN ISLAND PARKWAY, MOBILE, AL 36605
[Address(es) of Plaintiff(s) or Attorney(s)]

THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.

TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
PROCEDURE TO SERVE PROCESS:

iv] You are hereby commanded to serve this Summons and a copy of the Complaint or other document in

this action upon the above-named Defendant.
[_] Service by certified mail of this Summons is initiated upon the written request of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pursuant to the Alabama Rules of the Civil Procedure. [Name(s)]
5/29/2019 3:46:26 PM /s/ JOJO SCHWARZAUER By:
(Date) (Signature of Clerk) (Name)
[| Certified Mail is hereby requested.
(Plaintiff's/Attorney's Signature)
RETURN ON SERVICE
[_] Return receipt of certified mail received in this office on
(Date)
[_] | certify that | personally delivered a copy of this Summons and Complaint or other document to
in County,
(Name of Person Served) (Name of County)
Alabama on
(Date)
(Address of Server)
(Type of Process Server) (Server's Signature)
(Server's Printed Name) (Phone Number of Server)
EXHIBIT
i od
2
8
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 2 of 115

DOCLAIEN YE 2
bey, ALECTRONICALLY FILED
20/2019 4:53 PM
02-CV-2019-900202.00
CIRCUIT COURT OF
MOBILE COUNTY. ALABAMA
JOJO SCH WARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

 

DEBRA FOWLER,

Plaintiff,

* Civil Action No.: CV-2018-

DJT TRUCKING, LLC; TIMOTHY G. ROGERS; * PLAINTIFF REQUESTS TRIAL BY JURY

DAIRYLAND INSURANCE COMPANY;
Fictitious parties A, B & C, being those
persons, entities or corporations
responsible for the acts complained of
herein whose identities are not known

at this time,

Defendants.

COMPLAINT

Comes now Plaintiff DEBRA FOWLER and alleges against Defendants as follows:

1. Plaintiff DEBRA FOWLER is a resident of Mobile County, Alabama and was so at all
relevant times.

Z. Defendant DJT TRUCKING, LLC (“DJT”) is a Georgia Limited Liability Corporation
that was licensed to and doing business in Mobile County, Alabama at all relevant times. DJT
owns the truck driven by and employs TIMOTHY G. ROGERS, an adult resident of Forrest County,
Mississippi at all relevant times.

3. At approximately 10:30 p.m. on January 3, 2018, Defendant Rogers was driving a
tractor trailer log truck for DJT Trucking, LLC. Rogers was leaving the parking lot of a poorly lit gas
station attempting to turn left onto southbound McCrary Road in a rural area of Mobile County,
Alabama. The trailer being pulled by Rogers was empty and had little or no lighting to make it

visible, At the same time, Plaintiff, Debra Fowler, was driving northbound on McCrary Road. Ms.
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 3 of 115

Pew TNIEN 2 >

Fowler saw a vehicle pull out ef a parking lot, but she could not see the tratler being pulled. As
soon as she realized there was a trailer, she slammed on brakes, but it was too late, and she
collided with the trailer.

4. Defendants were negligent as follows: DJT was negligent for providing Rogers with
a trailer that was poorly lit and poorly maintained. DJT may have been negligent in the way they
trained Rogers. Rogers was negligent in pulling out in front of Ms. Fowler; failing to see what was
there to be seen; failing to yield the right-of-way; failing to know and Judge the time and distance
it took to pull out of the drive; failing to inspect his truck and trailer for defects and safety
violations; driving a truck with a trailer that was not lighted or was inadequately lighted and/or
poorly maintained.

5. When the collision occurred, the airbags deployed, causing burns and other
injuries. Ms. Fowler suffered injuries to her feet, knees and shoulder. She suffers headaches. She
has also endured emotional distress as a result of the incident and will likely suffer some of these
damages in the future.

WHEREFORE, Plaintiff requests this Court enter judgment against Defendants in such sum
above the minimum jurisdictional limits of the court as determined by a jury to be just,
reasonable and adequate under the circumstances, plus all taxable costs.

RECKLESSNESS OR WANTONNESS

6. Plaintiff adopts paragraphs numbered one through five above as if fully set out
herein. However, Plaintiff substitutes the word “reckless” for the word “negligent”.

WHEREFORE, Plaintiff requests this Court enter judgment against Defendants, including

punitive damages, in such sum above the minimum jurisdictional limits of the court as
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 4 of 115

Pua NPE ND

determined by a jury to be just, reasonable and adequate under the circumstances, plus all
taxable costs.
UNDERINSURED MOTORIST COVERAGE

7, At all relevant times, Plaintiff was covered by a policy of underinsured motorist
coverage issued by Defendant DAIRYLAND INSURANCE COMPANY (“DAIRYLAND”).

8. Plaintiff is entitled to underinsured motorists benefits under the terms of the
policy.

WHEREFORE, Plaintiff requests this Court enter judgment against Defendant Dairyland in
such sum above the minimum jurisdictional limits of the court and as determined by a jury to be
just, reasonable and adequate under the circumstances, plus all taxable costs.

PLAINTIFF REQUESTS TRIAL BY JURY

Respectfully submitted,

CITRIN LAW FIRM, P.C.
Attorney for Plaintiff

Lsf EATON G. BARNARD
EATON G. BARNARD (BAROS9)
Post Office Drawer 2187
Daphne, Alabama 36526
Telephone: (251) 621-3000

Eaton@citrinlaw.com

Defendants to be served as follows:

DJT Trucking, LLC
129 Pacific Road
Alma, Georgia 31510-7229
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 5 of 115

Pearl EBNF >

Timothy G. Rogers
192 Pop Runnels Road
Petal, Mississippi 39465

Dairyland Insurance Company
c/o CT Corporation System

2 North Jackson Street, Suite 605
Montgomery, Alabama 36104
Case 1:19-cv-00311-WS-N DdavtnermNnt-21 Filed 06/21/19 Page 6 of 115
fee) ELECTRONICALLY FILED

3/7/2019 3:44 PM
02-CV-2019-900202.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

  

DEBRA FOWLER, *
*
Plaintiff, *
*
Vv. * Case No. CV-2019-900202
*
DJT TRUCKING, LLC; TIMOTHY G. * JURY TRIAL DEMANDED
ROGERS; DAIRYLAND INSURANCE *
COMPANY, *
*
Defendants. *
*
ANSWER

COMES NOW, Defendant, Timothy G. Rogers, by and through undersigned counsel, and

in answer to Plaintiffs’ Complaint, states as follows:
PRELIMINARY STATEMENT

In order to preserve important legal rights and protections, Defendant sets forth below
certain affirmative defenses which, based upon the information set forth in Plaintiff's Complaint,
it believes do or may apply to some or all of the claims raised therein. Defendant reserves the right
to withdraw or modify some or all of the affirmative defenses set forth below, in whole or in part,
depending on the outcome of discovery in this civil action.

I. This Defendant is without sufficient information to either admit or deny the
allegations of this paragraph; therefore, it is deemed denied.

2. This Defendant denies the material allegations of this paragraph with the exception

of the fact that he is a citizen of the State of Mississippi.
Case 1:19-cv-00311-WS-N DO@QGVIMANT322 Filed 06/21/19 Page 7 of 115

3. This Defendant denies the material allegations of paragraph 3 and demands strict
proof thereof with the exception that this Defendant admits that at the time, he was driving a tractor
trailer for DJT Trucking, LLC.

4. This Defendant denies the material allegations of this paragraph and demands strict
proof thereof.

5. This Defendant denies the material allegations of this paragraph and demands strict
proof thereof.

COUNTI

6. This Defendant adopts and restates his responses to the preceding allegations of the
Complaint as if fully set forth.

COUNT II

7. This Defendant is without sufficient information to either admit or deny the
allegations of this paragraph; therefore, it is deemed denied.

8. Defendant is without sufficient information to either admit or deny the allegations

of this paragraph; therefore, it is deemed denied.

 

AFFIRMATIVE DEFENSES
1. The Complaint fails to state grounds upon which relief can be granted.
2. This Defendant pleads the general issue and “not guilty.”
3. This Defendant states that the Plaintiff was guilty of negligence on the date of the

accident made the basis of her Complaint, and that such negligence proximately caused or
contributed to cause the damages claimed and that any recovery is therefore barred.
4. This Defendant denies that the Plaintiff was injured to the degree and extent

claimed in the Complaint, and demands strict proof thereof.
Case 1:19-cv-00311-WS-N Ddosotnemnt-2 Filed 06/21/19 Page 8 of 115

5. This Defendant states there existed an intervening cause which was the proximate
cause of this accident, and proximately caused, or contributed to cause, the Plaintiff's alleged
injuries.

6. This Defendant states that there existed a sudden emergency, not of his own
making, and that such emergency was the proximate cause of this accident.

7. This Defendant states that no act or omission on his part was the proximate cause
of Plaintiff's damages, and that no act or omission on his part contributed to cause Plaintiff's
damages, as alleged, and demand strict proof thereof.

8. The Plaintiff knew of the dangers complained of in the Complaint, realized and
appreciated the possibility of injury as a result of such danger and, having reasonable opportunity
to avoid such danger, knowingly and with understanding, voluntarily exposed her person to the
danger and any and all incident and proximate consequences associated therewith. Defendant
pleads assumption of the risk.

9. This Defendant states that the accident made the basis of the Plaintiffs’ Complaint
was caused by an “act of God” and pleads the same.

10. This Defendant states that this accident was in fact caused by the negligence of the
Plaintiff in failing to keep a proper look out, for failing to signal, failing to yield the right of way,
and failing to operate his motor vehicle in a reasonably safe and prudent manner.

11. This Defendant denies acting in a wanton, reckless, or intentional manner, on the
date complained of, so as to justify any aware of punitive damages to the Plaintiff, and demands
strict proof of the same.

12. This Defendant states that the Plaintiff violated one or more of the rules of the road

of the State of Alabama, and such violation proximately caused or contributed to cause the injuries
Case 1:19-cv-00311-WS-N Doasoouemnir2: Filed 06/21/19 Page 9 of 115

complained of in the Plaintiff’s Complaint.

13. This Defendant states this action is barred by operation of the statute of limitations

applicable to this type of action, and pleads the same.

14. The process served was insufficient to give notice of this cause or was incorrectly
served.
15, This Defendant states that there was insufficient service of process.
PUNITIVE DAMAGES

1. Pursuant to Code of Alabama (1975), as amended, §6-1 1-21, any award of punitive

damages in this case shall not exceed $250,000.

2. The damages complained of by the Plaintiff were caused or contributed to by
Plaintiff's own negligence and thus, the Plaintiff ought not recover from this Defendant.

3, The award of punitive damages to Plaintiff violates the Fourth, F ifth, Sixth, Eighth,
and Fourteenth Amendments of the Constitution of the United States on the following grounds:

a. it is a violation of the Due Process and Equal Protection Clauses of the Fourteenth
Amendment of the United States Constitution to impose punitive damages, which
are penal in nature, against a civil defendant upon the plaintiff satisfying a burden
of proof which is less than the "beyond a reasonable doubt" burden of proof
required in criminal cases;

b. the procedures pursuant to which punitive damages are awarded may result in the
award of joint and several judgments against multiple defendants for different
alleged acts of wrongdoing, which infringes the Due Process and Equal Protection
Clauses of the Fourteenth Amendment of the United States Constitution;

c. the procedures pursuant to which punitive damages are awarded fail to provide a
reasonable limit on the amount of the award against a defendant, which thereby
violates the Due Process Clause of the Fourteenth Amendment of the United States

Constitution;

d. the procedures pursuant to which punitive damages are awarded fail to provide
specific standards for the amount of the award of punitive damages, which thereby
violates the Due Process Clause of the Fourteenth Amendment of the United States

Constitution;
Case 1:19-cv-00311-WS-N Dooomenttt31 Filed 06/21/19 Page 10 of 115

4,

the procedures pursuant to which punitive damages are awarded result in the
imposition of different penalties for the same or similar acts and thus, violate the
Equal Protection Clause of the Fourteenth Amendment of the United States

Constitution;

the procedures pursuant to which punitive damages are awarded permit the
imposition of punitive damages in excess of the maximum criminal fine for the
same or similar conduct, which thereby infringes the Due Process Clause of the
Fifth and Fourteenth Amendments and the Equal Protection Clause of the
Fourteenth Amendment of the United States Constitution; and

the procedures pursuant to which punitive damages are awarded permit the
imposition of excessive fines in violation of the Eighth Amendment of the United

States Constitution.

Plaintiff's attempt to impose punitive or extra contractual damages on Defendant

on the basis of vicarious liability violates the Fifth, Eighth and Fourteenth Amendments of the

United States Constitution.

The award of punitive damages to the Plaintiff in this cause constitutes a

deprivation of property without due process of law required under the Fifth and Fourteenth

Amendments of the United States Constitution.

6.

The award of punitive damages to Plaintiff violates the Due Process Clause of

Article I, Section 6 of the Constitution of Alabama on the following grounds:

a.

it is a violation of the Due Process Clause to impose punitive damages, which are
penal in nature, upon a civil defendant upon the plaintiff satisfying a burden of
proof less than the "beyond a reasonable doubt" burden of proof required in
criminal cases;

the procedures pursuant to which punitive damages are awarded fail to provide a
limit on the amount of the award against the defendant;

the procedures pursuant to which punitive damages are awarded are
unconstitutionally vague;

the procedures pursuant to which punitive damages are awarded fail to provide
specific standards for the amount of the award of punitive damages; and

the award of punitive damages in this case constitutes a deprivation of property
without due process of law.
Case 1:19-cv-00311-WS-N Doouowamnir2: Filed 06/21/19 Page 11 of 115

7. The procedures pursuant to which punitive damages are awarded permit the
imposition of an excessive fine in violation of Article I, Section 15 of the Constitution of Alabama.

8. The award of punitive damages to the Plaintiff in this action violates the prohibition
against laws that impair the obligations of contracts in violation of Article I, Section 22 of the
Constitution of Alabama.

9. The imposition of punitive damages in this case for alleged misconduct toward
persons other than the Plaintiff would violate the due process clauses of the Fifth and Fourteenth
Amendments of the United States Constitution.

10. The imposition of punitive damages in this case would violate the Taking Clause
of the Fifth Amendment of the United States Constitution.

11. The imposition of punitive damages in this case would violate the Due Process
Clauses of the Fifth and Fourteenth Amendments of the United States Constitution because the
standards of liability for punitive damages in Alabama are unduly vague and subjective and permit
retroactive, random, arbitrary, excessive, capricious and disproportionate punishment that serves
no legitimate governmental interest.

12. The imposition of punitive damages in this case would violate the Due Process
Clause of the Fifth and Fourteenth Amendments of the United States Constitution because
Alabama post-verdict review procedures for scrutinizing punitive damage verdicts do not provide
a meaningful constraint on the discretion of juries to impose punishment.

13. The imposition of punitive damages in this case in the absence of a showing of
malicious intent to cause harm to the Plaintiff would violate the Due Process Clause of the Fifth
and Fourteenth Amendments of the United States Constitution.

14. Any award of punitive damages in this case is subject to scrutiny under the factors
Case 1:19-cv-00311-WS-N Doquemeénitehs23, Filed 06/21/19 Page 12 of 115

set forth in both the United States Supreme Court case of BMW of North America v. Gore, 116
S.Ct. 1589 (1996); and in the Alabama Supreme Court case of BMW v. Gore, No. 1920324 (Ala.
S. Ct. May 9, 1997) (opinion after remand from U.S. Supreme Court).

15. Any jury making an award of punitive damages in this case must consider the
factors set forth in Gore, supra, in assessing constitutional punitive damages.

16. Any award of punitive damages in this case would be unconstitutional under Gore,
supra, as the Defendant received no notice of the severity of the potential penalty that might be
imposed as punishment under Alabama law.

17. To permit the imposition of punitive damages against the Defendant on a joint and
several liability basis is unconstitutional in that the damages are punitive in nature, yet there is no
provision under the law of Alabama for the assessment of punitive damages separately and
severally against joint tortfeasors even though the damages are predicated upon the alleged
enormity of the wrong committed by the tortfeasor, and would violate the Defendant’s right to due
process and equal protection of the laws under the Fifth and Fourteenth Amendments to the
Constitution of the United States, and under Article 1, Sections 1, 6, 13 and 22 of the Constitution
of Alabama.

18. To permit the imposition of punitive damages against the Defendant on a joint and
several basis would violate the Defendant’s rights under the Eighth Amendment to the Constitution
of the United States and Article I, Section 15 of the Constitution of Alabama in that the award
imposes an excessive fine against joint tortfeasors without any consideration of being allowed to
be given by the jury to the degree of culpability of each defendant, if any.

19. This Defendant pleads that any award of punitive damages is subject to the

limitations set forth in the Code of Alabama (1975) § 6-11-21.
Case 1:19-cv-00311-WS-N Do@#GeMEYI3! Filed 06/21/19 Page 13 of 115

20. To the extent the jury awards future damages, the award must conform with Code
of Alabama §6-11-3. In Vaughn v. Oliver, 2001 WL 1143713 (Ala.), the Supreme Court instructed
a trial court to amend a judgment to conform with Code of Alabama §6-5-543(b), which is
substantially similar to §6-11-3. Because the Alabama Supreme Court has enforced §6-5-543(b),
this Court should overrule Clark v. Container Corp. Of America, Inc., 589 So. 2d 184 (Ala. 1991)
and apply §6-11-3.

21. | This Defendant avers that Plaintiff is not entitled to a jury trial on the question of
punitive damages. Cooper Industries v. Leatherman Tool Group, Inc., 532 U.S. 424 (2001) held
that the amount of punitive damages “is not really a fact ‘tried’ by the jury,” and the ri ght to jury
trial is therefore not implicated. The court pointed to a fundamental difference between
compensatory and punitive damages. Whereas compensatory damages are “essentially a factual
determination,” punitive damages are “an expression of moral condemnation” that essentially
constitutes a conclusion of law. The court cited the Eighth Amendment in explaining that
constitutional excessiveness protections apply to both criminal and civil punishments. It said that
such punishments should be determined by courts as a matter of law, rather than by juries as a
matter of fact. Thus, the plaintiff in a civil case does not have a right to a jury trial with respect to
punitive damages.

22. Punitive damages may not be awarded in any civil action unless it is proven by
clear and convincing evidence that the defendant consciously or deliberately engaged in
oppression or fraud, or acted with wantonness or malice with regard to the plaintiff, Pursuant to
Code of Alabama (1975) § 6-11-21(a), punitive damages may not exceed three (3) times the
compensatory damages or $500,000, whichever is greater. Pursuant to Code of Alabama (1975)

§6-11-21(b)(c), punitive damages assessed against a small business whose net worth is less than
Case 1:19-cv-00311-WS-N DdeOamnerainr2! Filed 06/21/19 Page 14 of 115

$2,000,000 at the time of the occurrence made the basis of the lawsuit may not exceed $50,000 or
10% of the net worth of the business, whichever is greater.

23. Pursuant to Code of Alabama (1975) § 6-11-21(d), punitive damages for physical
injury shall not exceed three (3) times the compensatory damages or $1,500,000, whichever is
greater. Pursuant to Code of Alabama (1975) § 6-11-21(e), no defendant shall be liable for any
punitive damages unless the defendant has been expressly found by the trier of fact to have engaged
in conduct as described in Code of Alabama (1975) § 6-11-20 warranting punitive damages, and

such defendant shall only be liable for punitive damages commiserate with that defendant’s own

conduct.

24. The awarding of discretionary, compensatory damages for physical pain and mental
suffering on behalf of a plaintiff violates the Fourth, Fifth, Sixth, Eighth and Fourteenth
Amendments of the Constitution of the United States on the following grounds:

According to Alabama law, the purpose of awarding compensatory damages is to
reimburse one for loss suffered and gives the equivalent or substitute of equal value
for something lost. However, there are no fixed standards for the ascertainment of
compensatory damages recoverable for physical pain and mental suffering. The
amount of damages for such a claim is left to the sound discretion of the Jury with
no specific, much less objective, standards for the award. Therefore, the procedure
pursuant to which compensatory damages for physical pain and mental suffering
are awarded violates the Constitution for the following reasons:

a. It fails to provide a reasonable limit on the amount of the award against a
defendant which thereby violates the Due Process Clause of the Fourteenth
Amendment of the Constitution of the United States.

b. It fails to provide specific standards for the amount of the award of
compensation which thereby violates the Due Process Clause of the
Fourteenth Amendment of the United States Constitution.

c. It results in the imposition of different compensation for the same or similar
acts, and thus violates the Equal Protection Clause of the United States
Constitution.

d. It constitutes deprivation of property without due process of law.
Case 1:19-cv-00311-WS-N DoBGAMéWENF21 Filed 06/21/19 Page 15 of 115

The awarding of discretionary compensatory damages for physical pain and mental
suffering on behalf of a plaintiff violates the Due Process Clause, Article I, Section
6 of the Constitution of Alabama on the following grounds:

a. It fails to provide a reasonable limit on the amount of the award against a
defendant which thereby violates the due process clause of the Fourteenth
Amendment of the Constitution of the United States.

b. It fails to provide specific standards for the amount of the award of
compensation.

c. It results in the imposition of different compensation for the same or similar
acts.

d. It constitutes deprivation of property without due process of law.

25. Defendant reserves the right to amend this Answer as discovery in this matter

continues.

JURY TRIAL

Trial by jury is respectfully requested.

Respectfully submitted,

/s/ Kenneth A. Hitson, Jr.

KENNETH A. HITSON, JR. (HIT002)
ROBERT C, ALEXANDER, II. (ALE048)
Attorneys for Defendant Timothy G. Rogers

OF COUNSEL
Holtsford Gilliland Higgins

Hitson & Howard, P.C.
29000 U. S. Highway 98, Suite B-101
Daphne, Alabama 36526
(251) 447-0234
khitson@hglawpc.com

ralexander@hglawpc.com
Case 1:19-cv-00311-WS-N Do&@GeMENTZ1 Filed 06/21/19 Page 16 of 115

CERTIFICATE OF SERVICE

Thereby certify that I have this 7" day of March, 2019, Electronically filed the foregoing,
using the Alafile system, which will send notification of the filing to the following:

Eaton G. Barnard

CITRIN LAW FIRM, P.C.
Post Office Drawer 2187
Daphne, Alabama 36526

Thomas S. Spires

Amanda T. Roy

SMITH, SPIRES & PEDDY, P.C.
2015 Second Avenue North- Suite 200
Birmingham, Alabama 35203

/s/__ Kenneth A. Hitson, Jr.
OF COUNSEL
  

:19-cv- - -N Dod@aeMeENIZ0 Filed 06/21/19 Page 17 of 115
Case B19 ev-00311- WS SER PLECTRONICALLY FILED

2/5/2019 10:54 AM
02-CV-2019-900202.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

DEBRA FOWLER,
Plaintiff,

v. CV-19-900202

DJT TRUCKING, LLC;
TIMOTHY G. ROGERS; and,
DAIRYLAND INSURANCE COMPANY,

Defendants.

PEAK PROPERTY & CASUALTY INSURANCE CORPORATION’S
ANSWER TO COMPLAINT

COMES NOW the Defendant, Peak Property & Casualty Insurance Corporation
(designated by Plaintiff as Dairyland Insurance Company), by and through the undersigned
counsel of record in the above-styled cause of action, and for answer to Plaintiff's Complaint,
states as follows:

I. Defendant is without sufficient information to admit or deny the allegations
contained in this paragraph; therefore, such allegations are denied.

2. Defendant is without sufficient information to admit or deny the allegations
contained in this paragraph; therefore, such allegations are denied.

3. Defendant is without sufficient information to admit or deny the allegations
contained in this paragraph; therefore, such allegations are denied.

4. Defendant is without sufficient information to admit or deny the allegations
contained in this paragraph; therefore, such allegations are denied.

5. Defendant is without sufficient information to admit or deny the allegations

Page 1 of 10
Case 1:19-cv-00311-WS-N DoeQi@f#NIE20 Filed 06/21/19 Page 18 of 115

contained in this paragraph; therefore, such allegations are denied.

RECKLESSNESS OR WANTONNESS

6. Defendant is without sufficient information to admit or deny the allegations

contained in this paragraph; therefore, such allegations are denied.

UNDERINSURED MOTORIST COVERAGE

7. Admitted.

8. Defendant is without sufficient information to admit or deny the allegations

contained in this paragraph; therefore, such allegations are denied.

DEFENSES AND AFFIRMATIVE DEFENSES
Discovery and investigation may reveal that any one or more of the following defenses
should be available to Defendant in this matter. Defendant therefore asserts said defenses in
order to preserve its right to assert them. Upon completion of discovery, and if the facts
warrant, Defendant may withdraw any of these defenses as may be appropriate. Further,
Defendant reserves the right to amend this answer to assert additional defenses, cross claims,
third-party claims and other claims and defenses as discovery proceeds. Further answering

and by way of defense and affirmative defense, Defendant states as follows:

FIRST DEFENSE

The Defendant avers that it is not guilty of the matters and things alleged in Plaintiff's

Complaint and demands strict proof thereof.

Page 2 of 10
Case 1:19-cv-00311-WS-N DobdomeneEntrao Filed 06/21/19 Page 19 of 115

SECOND DEFENSE

The Defendant avers that jurisdiction is improper.
THIRD DEFENSE

The Defendant denies that it is guilty of any breach of contract with the Plaintiff.

FOURTH DEFENSE

The Defendant avers that venue is improper and/or inconvenient.

FIFTH DEFENSE

The Defendant denies that it failed to tender compensation to the Plaintiff.

SIXTH DEFENSE

The Defendant pleads the defense of contributory negligence.

SEVENTH DEFENSE
For that on the occasion complained of, Plaintiff assumed the risk of her injuries with
knowledge of the dangers involved in the act that she was performing at the time of the said
injuries.
EIGHTH DEFENSE

For that there is no causal connection or relationship between any alleged conduct on

the part of this Defendant and Plaintiffs injuries or damages.

NINTH DEFENSE

The Defendant pleads the statute of limitations.

Page 3 of 10
Case 1:19-cv-00311-WS-N Dooatiement20 Filed 06/21/19 Page 20 of 115

TENTH DEFENSE

The Defendant denies the Plaintiff is injured to the nature and degree as claimed in the

Complaint.
ELEVENTH DEFENSE

The Plaintiff's Complaint, and each count thereof, to the extent that it seeks exemplary
or punitive damages, violates this Defendant’s rights to procedural due process under the
Fourteenth Amendment of the Constitution of the United States and under the Constitution of
the State of Alabama, and therefore fails to state a cause of action under which either punitive

or exemplary damages can be awarded.

TWELFTH DEFENSE
The Plaintiff's Complaint, and each count thereof, to the extent that it seeks punitive or
exemplary damages, violates this Defendant’s rights to protection from "excessive fines" as
provided in the Eighth Amendment of the Constitution of the United States and Article I,
Section 15 of the Constitution of the State of Alabama, and violates this Defendant’s right to
substantive due process as provided in the Fifth Amendment and Fourteenth Amendment of the
United States Constitution and as provided in the Constitution of the State of Alabama, and

therefore fails to state a cause of action supporting the punitive or exemplary damages claimed.

THIRTEENTH DEFENSE

The Defendant avers that the Complaint fails to state a claim upon which punitive

Page 4 of 10
Case 1:19-cv-00311-WS-N Doeotnetinie20 Filed 06/21/19 Page 21 of 115

damages may be awarded to the Plaintiff.

FOURTEENTH DEFENSE
The Defendant avers that any award of punitive damages to the Plaintiffs in this case
will be violative of the constitutional safeguards provided to the Defendant under the

Constitution of the State of Alabama.

FIFTEENTH DEFENSE
The Defendant avers that any award of punitive damages to the Plaintiff in this case will

be violative of the constitutional safeguards provided to Defendant under the Constitution of

the United States of America.

SIXTEENTH DEFENSE
The Defendant avers that any award of punitive damages to the Plaintiff in this case will
be violative of the constitutional safeguards provided to Defendant under the Due Process
Clause of the Fourteenth Amendment of the Constitution of the United States of America in

that punitive damages are vague and are not rationally related to the legitimate government

interests.
SEVENTEENTH DEFENSE
The Defendant avers that any award of punitive damages to the Plaintiff in this cause

will be violative of Article I, Section 6 of the Constitution of the State of Alabama which

provides that no person shall be deprived of life, liberty, or property except by due process of

Page 5 of 10
Case 1:19-cv-00311-WS-N DoB@GAIEYENE20 Filed 06/21/19 Page 22 of 115

law, in that punitive damages are vague and are not rationally related to legitimate government

interests.
EIGHTEENTH DEFENSE
The Defendant avers that any award of punitive damages to the Plaintiff in this case will
be violative of the procedural safeguards provided to this Defendant under the Sixth
Amendment to the Constitution of the United States in that punitive damages are penal in nature

and consequently defendants are entitled to the same procedural safeguards accorded to

criminal defendants.

NINETEENTH DEFENSE
It is violative of the self-incrimination clause of the Fifth Amendment to the Constitution
of the United States of America to impose against this Defendant punitive damages, which are

penal in nature, yet compel defendants to disclose potentially incriminating documents and

evidence.

TWENTIETH DEFENSE
It is violative of the self-incrimination clause of Article I, Section 6 of the Constitution
of the State of Alabama to impose against this Defendant punitive damages, which are penal in

nature, yet compel defendants to disclose potentially incriminating documents and evidence.

TWENTY-FIRST DEFENSE
It is violative of the rights guaranteed by the Constitution of the United States of America

and the Constitution of the State of Alabama to impose punitive damages against this Defendant

Page 6 of 10
Case 1:19-cv-00311-WS-N Do@@HeMENTZ0 Filed 06/21/19 Page 23 of 115

which are penal in nature.
TWENTY-SECOND DEFENSE
The Defendant avers that any award of punitive damages to the Plaintiff in this case will
be violative of the Eighth Amendment of the Constitution of the United States in that said

damages would be an excessive fine in violation of the Excessive Fines Clause of the Eight

Amendment to the United States Constitution.

TWENTY-THIRD DEFENSE
The Defendant avers that any award of punitive damages to the Plaintiff in this case will
be violative of the Due Process Clause of the Fourteenth Amendment of the Constitution of the
United States in that it would provide to the Plaintiff in excess of the amount determined to be
appropriate under the formula adopted by the Alabama Legislature in 1981 in §27-1-17, Code

of Alabama 1975, as amended.

TWENTY-FOURTH DEFENSE

That the Plaintiff failed to mitigate her damages.

TWENTY-FIFTH DEFENSE

This Defendant avers that Plaintiff's injuries and damages were the result of an

independent intervening cause.
TWENTY-SIXTH DEFENSE
This Defendant avers that all of the Plaintiff's medical expenses have been paid for by

Plaintiff's medical insurance carrier, or some other form of insurance, and Plaintiff is not

Page 7 of 10
Case 1:19-cv-00311-WS-N DoR@GeMERIZ0 Filed 06/21/19 Page 24 of 115

entitled to recover said medical expenses pursuant to Alabama Act 87-187.

TWENTY-SEVENTH DEFENSE
This Defendant avers that some other responsible entity and/or insurance company may

have provided benefits in the form of medical payments and other compensation to the Plaintiff.

TWENTY-EIGHTH DEFENSE
This Defendant says that there existed a sudden emergency not of its own making and

that such emergency was the proximate cause of this accident.

TWENTY-NINTH DEFENSE
This Defendant says that the Plaintiff violated one or more of the Rules of the Road of
the State of Alabama and such violation proximately caused or contributed to cause the injuries

complained of in the Plaintiff’s Complaint.

THIRTIETH DEFENSE

The Defendant pleads the doctrine of last clear chance.

THIRTY-FIRST DEFENSE

The Defendant pleads the affirmative defense of fraud.

THIRTY-SECOND DEFENSE

The Defendant pleads the affirmative defenses of payment, release, estoppel and

waiver.

Page 8 of 10
Case 1:19-cv-00311-WS-N DoeOMetiNi-20 Filed 06/21/19 Page 25 of 115

THIRTY-THIRD DEFENSE

The Defendant pleads the affirmative defenses of accord and satisfaction.

THIRTY-FOURTH DEFENSE

That the accident and/or the Plaintiffs injuries were caused by an Act of God.
THIRTY-FIFTH DEFENSE

The Defendant pleads off set against any potential uninsured motorist benefits due to
plaintiff and claims that it is entitled by contract to off set any uninsured motorist payments

with payments made by defendant to plaintiff under medical payments coverage.
THIRTY-SIXTH DEFENSE

This Defendant reserves the right to amend its Answer until all discovery has been

completed.

Respectfully submitted,

/s/Thomas S. Spires
Thomas S. Spires (SPI003)

/s/Amanda T. Roy

Amanda T. Roy (TER026)

Attorneys for Defendant Peak Property &
Casualty Insurance Corporation

OF COUNSEL:

SMITH, SPIRES & PEDDY, P.C.
2015 Second Avenue North - Suite 200
Birmingham, Alabama 35203
(205)251-5885 Telephone
(205)251-8642 Facsimile

Email: spin@ssp-law.com
Email: amandar@ssp-law.com

Page 9 of 10
Case 1:19-cv-00311-WS-N Do@QHeMENTZO Filed 06/21/19 Page 26 of 115

CERTIFICATE OF SERVICE

Thereby certify that I electronically filed the foregoing with the Clerk of Court using the
Alabama Judicial System’s E-Filing Website system which will send notification of such filing
to the following e-mail addresses on this the 5'" day of February, 2019.

Eaton G. Barnard

CITRIN LAW FIRM, P.C.
P.O, Drawer 2187
Daphne, AL 36526

(251) 621-3000 Telephone

Email: eaton@citrinlaw.com

/s/Amanda T. Roy
Of Counsel

Page 10 of 10
Case 1:19-cv-00311-WS-N Document 1-2 Filed-06/21/19 Page 27 of 115

SAAS salar TORE 49, Hemera eae ate |

a, TVET AL  MOE
t 4 $350 - “

v 3 at .
Ch C i & “ 2 A hare tA z
atte vf ,

 

 

     
  

 

 

 

mee
tau
wae
. ha“
oe ety
ele seat ‘
we na H te 1
cL want Lak
pen ES a cates ta sh
A Tt ep eit rey
Se = Fouck CAL 08g
eee Penwe a
eS eo Freel Lat
= ae oe
bam en LD fas BE ee
= —— a eel det ce il
ES i ———— Ri cu Bie
—— — ie Pe
ome. | ST ee me ane ed tg 8
SS —=—C—Sa faites OE WS fs
See | eam pe PEPE PA
Speen pear PPR OCT
-— a cc
ee Oe" a
A | : a
ca “
SS i
a re re tee ty alia NT t 7,
eee cermin re 3 te “i
OCU Ag
enc rar EP Cc 1 de
¥ habs
Aare
‘ EWR
= :
<O
Lu o>
ae oD mn .
aes oS ‘
k- of a
=> oe S oD :
Car ss 3 ai a td
ie = oF , od
Goes 4 me oS
oe © 7 BS = as a fs ‘
=a £& ect “
po bs OS SS at: ie 7
f= oa i & =
=xSe8258 e5 -
OoOsagmr = mee :
t> ao = os ,
auc s = bow
OD 2Z2OS
o2Vers
+ ee Saal am
{
cee ee a €] LNSWNDQd _

 
 

4
od
92)
>
2)

ase 1:19-cv-

C

 

 

 

   
  
 

 

 

 

 

 

 

 

| ysgho
wee STH BSE DOOD Oho ef
| Aeweapsrussy Aug paps we pony U veo Pas
; UO amps Ie pansy 7 roe]
: ae SST SO OL (Pae Somes {LOU aise 2 | JOquNN ey @j oss :
feng Abie 10 pee9 Fj ~— - #
Lett SOPURIDG G8 LLL 0008 shee ,
remem, ON PARR O POE 0#6 0696

ab para AcNE0 pews amavis np

eT

 

 

 

   

a OAT pee ow TYLA

 

 

 

 

 

 

 

     

 

_ g¥oY STSNNNY Od 261

SUIDOHD AHO :

| ao oe apps kp eo SA
ee ii Se nt S oO | _ 0h basseanny sinnay ‘

1 if ‘salud S0B08 i anu in

ce Pye ce eee ne , metre mer cea cara PIERS PTT Mhoteg perc ee a = .

| cess Ty ‘ rotcpe nea 24 ay tural wea a Pn a
| wey SSi5/6) A UO SSRUDE Due ALURU MOK id |

 

"GPR 2 ‘| SURY SIaClUON

 

ne Hae eh ones eae ee

ia |
HEE HWE REE
Serre sree te EST

iio ta 1 ee ee |

 
             

 

* _JMSy OnsewOg

 

Aseanar perounsay

Alsajaq pajoyysey
JOTELUIUUO) augeuBic [7 i eye PEINSUE TF]
HONBONIOD aimenfis 7 AaMISO DaSursey ASAIG UO e|109 4]
SSIPUEL OAT Araaljeq] UG 358907 4
40) iessy Lumey Fy Alsaed Pelowisey sey pagnis5 2
Asaneg SHE peylues 2
POluissy [EW Peveysiay 1 Aeaog paysunsey eURQEUBIS NPY F]
noe PevewsiBay 1 eamBuElS Unpy 0]
@Ssaudhs WEY Aout > ada! sous *¢|

 

 

 

ONL] :oleq sseuppe AlaaNep Jaque ‘934 4
S2h EF] 6+ WSH Uloy {ese ssaippe Aisayap st “¢]

ANG bl -NY 2

                     

 

Pedh @cS& OOO Onlo vtie

{fQy SofaJes woy Jaysuess) sequanpy Spy “2

20 cL 21 0908 Sr6e ZOrE DESE

MAACO

POLGE TW ‘AUSWODLNOW

S09 1S 1S NOSHOWE NZ
WELISAS NOLLVHOdHOD 10 0/9 .
ANWdWI0D SONWHASNI ONYTABIVG |

TOL pessappy opay +1 4

 

 

fOLUBNY Dattitid Aq pealsooy -g

 

 

 

 

SSISAG! BY} UO SSauDDe Pue sweY ynok JUL yy.

 

‘sued seeds $1 UO) But LID Jo
“edojd ELL SUy JO 4DeC Gu] 0} PIED SIU YEN
"NOA ©} pues aLp wm uD om YEU Os

   

"E-PUE 'Z *} Silay ajaidiiog gy
BES Peer RFS F 7 cere Elal eae

 

 
 

 

le

O

-CV-

Mayer tere at
'

TIS PAGE SO OTIS:

 

*

x i 7 AE AES
YOISTAIG 7 } Aga

«X04 SIP U oki DUP nese ae

 

 

| ORB Z-PPoGe BLUBGETY oll
. FORTS LGULUSAG 2
GEER U0Od EZR 4G HGluisAgs

-INGOO FI

  

 

 

Ub-D ON Hinidg |
Sdsn
ple seo, 9 eBejso4
PW SSeD-ASil4

 

Mm

 

  

 

 

ae ae,
f~ ea ye
fv e me :
a eo
xm pes aa
oO a wes Pe
am 3 . aXE
, pet cd
KDE ox
ry °F asc
Chika Ba <e
Pi ae Soc re1SOd
mages. ‘ S8IEIS PeUuip)

tte ows.

10 0

# ONMOVAL SdStt

mad

Minne.

 
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 31 of 115

a sepia: >
aS >

  
  

 

AlaFile E-Notice

 

ae | NX Se ee/
Sn a
OF ALS
NOES 02-CV-2019-900202 .00

To: KENNETH A. HITSON JR.
khitson@hglawpc.com

 

NOTICE OF ELECTRONIC FILING

 

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

DEBRA FOWLER V. DJT TRUCKING, LLC ET AL
02-CV-2019-900202.00

The following discovery was FILED on 4/30/2019 12:13:16 PM

Notice Date: 4/30/2019 12:13:16 PM

JOJO SCHWARZAUER
CIRCUIT COURT CLERK
MOBILE COUNTY, ALABAMA
CIRCUIT CIVIL DIVISION
205 GOVERNMENT STREET
MOBILE, AL, 36644

251-574-8420
charles .lewis@alacourt.gov
Case 1:19-cv-00311-WS-N Docwmenki2 Filed 06/21/19 Page 32 of 115
ELECTRONICALLY FILED

4/30/2019 12:12 PM
02-CV-2019-900202.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK

IN THE CIRCUIF COURT OF MOBILE COUNTY, ALABAMA

  

DEBRA FOWLER, *
Plaintiff, *
*

Vv. * Case No. CV-2019-900202
*
DJT TRUCKING, LLC; TIMOTHY G. *
ROGERS; DAIRYLAND INSURANCE *
COMPANY; *
*
Defendants. *

NOTICE OF INTENT TO ISSUE SUBPOENAS TO NON-PARTIES
Take notice that upon the expiration of fifteen (15) days (or such other time as the Court
has allowed) from the date of service of this Notice, Defendant, Timothy G. Rogers, will apply to
the Clerk of this Court for issuance of the following subpoenas directed to:

Alabama Coastal Radiology;

Alabama Orthopaedic Clinic, PC;
Emergency Services of Mobile, PC;
Franklin Primary Health Center, Inc.;
Mobile County Health Department; and
Mobile Infirmary Medical Center.

DARwWN

to produce the documents or things at the time and place specified in the subpoenas.
Respectfully submitted,

/s/ Kenneth A. Hitson, Jr.

KENNETH A. HITSON, JR. (HITO02)
ROBERT C. ALEXANDER, II. (ALE048)
Attorneys for Defendant Timothy G. Rogers

OF COUNSEL
Holtsford Gilliland Higgins

llitson & Howard, P.C.
29000 U. S. Highway 98, Suite B-101
Daphne, Alabama 36526
(251) 447-0234
khitson@hglawpe.com

ralexander@hglawpec.com

 
Case 1:19-cv-00311-WS-N DacumenMi-2 Filed 06/21/19 Page 33 of 115

CERTIFICATE OF SERVICE

I hereby certify that I have this 30" day of April, 2019, Electronically filed the foregoing,
using the Alafile system, which will send notification of the filing to the following:

Eaton G. Barnard
CITRIN LAW FIRM, P.C.
Post Office Drawer 2187
Daphne, Alabama 36526

Thomas S. Spires

Amanda T. Roy

SMITH, SPIRES & PEDDY, P.C.
2015 Second Avenue North- Suite 200
Birmingham, Alabama 35203

/s/_ Kenneth A. Hitson, Jr.
OF COUNSEL
4/30/2019 12:12 PM
02-CV-2019-900202.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

 

DEBRA FOWLER, *
Plaintiff, *
*

v. * Case No. CV-2019-900202
DJT TRUCKING, LLC; TIMOTHY G. *
ROGERS; DAIRYLAND INSURANCE *
COMPANY, *
*
Defendants. *

*

CIVIL SUBPOENA
FOR PRODUCTION OF DOCUMENTS, ETC. UNDER RULE 45

TO: Alabama Coastal Radiology
ATTN: CUSTODIAN OF MEDICAL RECORDS AND BILLING RECORDS
Post Office Box 9369
Mobile, AL 36691

You are hereby commanded to produce and permit the above-named Defendant, Timothy
G. Rogers to inspect and copy each of the following documents within fifteen (15) days after

service of this subpoena:

Certified copies of any and all medical records, including but not limited to,
doctors’ notes, nurses’ notes, chart notes, laboratory and test results, consultation
reports, medical histories, diagnosis and prognosis notes, correspondence,
memoranda, itemized statements of account and billing records, MRI films*, MRI
results and reports, CT scans*, CT scan results and reports, x-ray films*, x-ray
results and reports, physical therapy records, dental records, medications,
prescription records, to include any and all notes, records, reports and any other
documents, materials, or records relating to or concerning, directly or indirectly,
the care and treatment of DEBRA S. FOWLER; DOB: 03/11/1959; SSN: XXX-

XX-0952.

ANY COPY COSTS OVER $100.00 NEED TO BE PRE-APPROVED BY
THIS OFFICE.

[*Do not send MRI films, CT scans or x-ray films until such time as they are requested.]
HIPAA COMPLIANCE STATEMENT. This subpocna is in compliance with 45 CFR

§ 164.512(e) governing release of medical records subject to the Health Insurance Portability and
Accountability Act. Pursuant to Rule 45, Ala. R. Civ. P., fifteen (15) days prior to issuance of this
Case 1:19-cv-00311-WS-N Documenkt-2 Filed 06/21/19 Page 35 of 115

subpoena, a Notice of Intent to Serve Subpoena on a Non-Party was mailed to the attorney for the
above-named patient, identifying this litigation and the information requested, to permit the
attorney for the paticnt to object to this subpoena. The ten (10) days allowed by Rule 45 for the
patient or any other person to object to the subpoena have passed and no objection has been made
to this subpoena. Therefore, this subpoena, along with the Notice of Intent constitutes the
satisfactory assurance required for release under HIPAA of the subpoenaed records to the party
causing the issuance of the subpoena. Failure to obey this subpoena without adequate excuse may
be deemed a contempt of the court from which this subpoena issued.

PLEASE REVIEW THE ABOVE LIST CAREFULLY AND INCLUDE ALL
REQUESTED DOCUMENTS. WILLFUL FAILURE TO ABIDE BY THE
SUBPOENA COULD SUBJECT YOU TO COURT SANCTIONS.

Production and inspection is to take place at the place where the documents or things are
regularly kept or at some other reasonable place designated by you. You are further advised that
other parties to the action in which this subpoena has been issued have the right to be present at
that time of such production or inspection.

You have the option to deliver or mail legible copies of documents or things to the party
causing the issuance of this subpoena but you may condition such activity on your part upon the
payment in advance by the party causing the issuance of this subpoena of the reasonable costs of
the making of such copies, or include your invoice along with your federal tax i.d. number. Please
note that if you decide to copy and mail the requested documents and/or tangible things, Defendant
only agrees to pay all “reasonable costs” incurred by you in connection with such production as

You have the right to object at any time prior to the date set forth in this subpoena for
compliance. Should you choose to object, you should communicate such objection in writing to
the party causing the issuance of this subpoena and stating, with respect to any item or category to
which objection is made, your reasons for such objection.

IN THE EVENT YOU CANNOT LOCATE RECORDS CONCERNING THE
PATIENT, PLEASE RESPOND IN WRITING STATING THE SAME,
WITH LEGIBLE SIGNATURE OF PERSON RESPONDING AND DATE
OF RESPONSE.

THIS SUBPOENA SHOULD BE DEEMED CONTINUING IN NATURE
AND _ YOU ARE REQUESTED TO UPDATE YOUR RESPONSE
PERIODICALLY TO REFLECT ANY INFORMATION OBTAINED
AFTER THIS SUBPOENA IS INITIALLY RESPONDED TO SO THAT IT
INCLUDES ALL INFORMATION OBTAINED UP TO AND INCLUDING
THE TRIAL OF THIS CASE.

IF YOU HAVE ANY QUESTIONS, PLEASE CONTACT THE
UNDERSIGNED.
Case 1:19-cv-00311-WS-N Dacumenti-2: Filed 06/21/19 Page 36 of 115

Datedthis —s dayof 2019.

Respectfully submitted,

/s/ Kenneth A. Hitson, Jr.

KENNETH A. WITSON, JR. GHIT002)
ROBERT C. ALEXANDER, I. (ALE048)
Attorneys for Defendant Timothy G. Rogers

OF COUNSEL
Holtsford Gilliland Higgins
Hitson & Howard, P.C.
29000 U. S. Highway 98, Suite B-101
Daphne, Alabama 36526
(251) 447-0234
(251) 447-0212 Facsimile
khitson@hglawpc.com

ralexander(ahelawpc.com

Datedthis ss dayof | — , 2019.

 

 

DEPUTY CLERK

RETURN ON SERVICE
Executed by serving a copy of this subpoena on the addressee via

a on this day of
, 2019,

By: oo oe
Case 1:19-cv-00311-WS-N Dorcumemtnt-24 Filed 06/21/19 Page 37 of 115

CERTIFICATION OF MEDICAL AND BILLING RECORDS
I hereby certify and affirm that the attached is a true and complete copy of medical and
billing records pertaining to DEBRA S$. FOWLER, consisting of pages of medical/billing
records kept in the office of Alabama Coastal Radiology.
I further certify that, to the best of my knowledge, said records were made in the regular

course of business and made available to me by the Custodian of Records for the purpose of

 

 

copying.

Signedthis ss davof  —ss—‘“‘i‘i‘iéiSCi 201.
Custodian of Records
Print Name
Authorized copier of medical records

Sworn to and subscribed before me this oo day of

ee —, 2019.

Notary Public | :

My commission expires: __
Case 1:19-cv-00311-WS-N Document i142 Filed 06/21/19 Page 38 of 115

 
     

2%, ELECTRONICALLY FILED
dL 4/30/2019 12:12 PM
EY 02-CV-2019-900202.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK
IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
DEBRA FOWLER, *
*
Plaintiff, *
Vv. * Case No. CV-2019-900202
DJT TRUCKING, LLC; TIMOTHY G. *
ROGERS; DAIRYLAND INSURANCE *
COMPANY, *

Defendants.

CIVIL SUBPOENA
FOR PRODUCTION OF DOCUMENTS, ETC. UNDER RULE 45

TO: Alabama Orthopaedic Clinic, PC
ATTN: CUSTODIAN OF MEDICAL RECORDS AND BILLING RECORDS
3610 Springhill Memorial Dr. N., 3°? Floor
Mobile, AL 36608

You are hereby commanded to produce and permit the above-named Defendant, Timothy
G. Rogers to inspect and copy each of the following documents within fifteen (15) days after

service of this subpoena:

Certified copies of any and all medical records, including but not limited to,
doctors’ notes, nurses’ notes, chart notes, laboratory and test results, consultation
reports, medical histories, diagnosis and prognosis notes, correspondence,
memoranda, itemized statements of account and billing records, MRI films*, MRI
results and reports, CT scans*, CT scan results and reports, x-ray films*, x-ray
results and reports, physical therapy records, dental records, medications,
prescription records, to include any and all notes, records, reports and any other
documents, materials, or records relating to or concerning, directly or indirectly,
the care and treatment of DEBRA S. FOWLER; DOB: 03/11/1959; SSN: XXX-

XX-0952.

ANY COPY COSTS OVER $100.00 NEED TO BE PRE-APPROVED BY
THIS OFFICE.

[*Do not send MRI films, CT scans or x-ray films until such time as they are requested.]
HIPAA COMPLIANCE STATEMENT. This subpoena is in compliance with 45 CFR

§ 164.512(e) governing release of medical records subject to the Health Insurance Portability and
Accountability Act. Pursuant to Rule 45, Ala. R. Civ. P., fifteen (15) days prior to issuance of this
Case 1:19-cv-00311-WS-N Dogumemtt-2 Filed 06/21/19 Page 39 of 115

subpoena, a Notice of Intent to Serve Subpoena on a Non-Party was mailed to the attorney for the
above-named patient, identifying this litigation and the information requested, to permit the
attorney for the patient to object to this subpoena. The ten (10) days allowed by Rule 45 for the
patient or any other person to object to the subpoena have passed and no objection has been made
io this subpoena. Thercfore, this subpoena, along with the Notice of Intent constitutes the
Satisfactory assurance required for release under HIPAA of the subpoenaed records to the party
causing the issuance of the subpoena. Failure to obey this subpoena without adequate excuse may
be deemed a contempt of the court from which this subpoena issued.

PLEASE REVIEW THE ABOVE LIST CAREFULLY AND INCLUDE ALL
REQUESTED DOCUMENTS. WILLFUL FAILURE TO ABIDE BY THE
SUBPOENA COULD SUBJECT YOU TO COURT SANCTIONS.

Production and inspection is to take place at the place where the documents or things are
regularly kept or at some other reasonable place designated by you. You are further advised that
other parties to the action in which this subpoena has been issued have the right to be present at
that time of such production or inspection.

You have the option to deliver or mail legible copies of documents or things to the party
causing the issuance of this subpoena but you may condition such activity on your part upon the
payment in advance by the party causing the issuance of this subpoena of the reasonable costs of
the making of such copies, or include your invoice along with your federal tax i.d. number. Please
note that if you decide to copy and mail the requested documents and/or tangible things, Defendant
only agrees to pay all “reasonable costs” incurred by you in connection with such production as
such is defined in §12-21-6.1 Code of Alabama (1975).

You have the right to object at any time prior to the date set forth in this subpoena for
compliance. Should you choose to object, you should communicate such objection in writing to
the party causing the issuance of this subpoena and stating, with respect to any item or category to
which objection is made, your reasons for such objection.

IN THE EVENT YOU CANNOT LOCATE RECORDS CONCERNING THE
PATIENT, PLEASE RESPOND IN WRITING STATING THE SAME,
WITH LEGIBLE SIGNATURE OF PERSON RESPONDING AND DATE
OF RESPONSE.

THIS SUBPOENA SHOULD BE DEEMED CONTINUING IN NATURE
AND YOU ARE REQUESTED TO UPDATE YOUR RESPONSE
PERIODICALLY TO REFLECT ANY INFORMATION OBTAINED
AFTER THIS SUBPOENA IS INITIALLY RESPONDED TO SO THAT IT
INCLUDES ALL INFORMATION OBTAINED UP TO AND INCLUDING
THE TRIAL OF THIS CASE.

IF YOU HAVE ANY QUESTIONS, PLEASE CONTACT THE
UNDERSIGNED.
Case 1:19-cv-00311-WS-N DocumantMi-2s Filed 06/21/19 Page 40 of 115

Datedthis — day of i 2019.

Respectfully submitted,

/s/ Kenneth A. Hitson, Jr.

KENNETH! A. HITSON, JR. (HIT002)
ROBERT C. ALEXANDER, IL (ALE048)
Attorneys Jor Defendant Timothy G. Rogers

OF COUNSEL
Holtsford Gilhland Higgins
Hitson & Howard, P.C.
29000 U. S. Highway 98, Suite B-101
Daphne, Alabama 36526
(251) 447-0234
(251) 447-0212 Facsimile

khitson@hglawpe.com
ralexander@hglawpc.com

Datedthis _—_—_ dayoff — — , 2019.

By:

 

DEPUTY CLERK

RETURN ON SERVICE
Executed by serving a copy of this subpoena on the addressee

- on this day
, 2019.

By:

 
Case 1:19-cv-00311-WS-N Dosumenti-2 Filed 06/21/19 Page 41 of 115

CERTIFICATION OF MEDICAL AND BILLING RECORDS
I hereby certify and affirm that the attached is a true and complete copy of medical and
billing records pertaining to DEBRA S. FOWLER, consisting of | ___ pages of medical/billing
records kept in the office of Alabama Orthopaedic Clinic, PC.
I further certify that, to the best of my knowledge, said records were made in the regular

course of business and made available to me by the Custodian of Records for the purpose of

 

 

 

copying.
Signedthis  ——s- dayof | ee , 2019.
Custodian of Records
PrintName a
Authorized copicr ofmedicalrecords
Sworn to and subscribed before me this oo day of
oe —_, 2019.
Notary Public

My commission expires: __
Case 1:19-cv-00311-WS-N Document £2 Filed 06/21/19 Page 42 of 115
spe, ELECTRONICALLY FILED

( 4/30/2019 12:12 PM
ce 02-CV-2019-900202.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

  

DEBRA FOWLER, *
Plaintiff, *
. * Case No. CV-2019-900202

DJT TRUCKING, LLC; TIMOTHY G.

ROGERS; DAIRYLAND INSURANCE *
COMPANY, *
*
Defendants. *
*

CIVIL SUBPOENA

FOR PRODUCTION OF DOCUMENTS, ETC. UNDER RULE 45

TO: Emergency Services of Mobile, PC
c/o Registered Agent, Corporation Service Company, Inc.
ATTN: CUSTODIAN OF MEDICAL RECORDS AND BILLING RECORDS
641 South Lawrence Street
Montgomery, AL 36104

You are hereby commanded to produce and permit the above-named Defendant, ‘Timothy
G. Rogers 1o inspect and copy each of the following documents within fifieen (15) days afier
service of this subpoena:

Certified copies of any and all medical records, including but not limited to,
doctors’ notes, nurses’ notes, chart notes, laboratory and test results, consultation
reports, medical histories, diagnosis and prognosis notes, correspondence,
memoranda, itemized statements of account and billing records, MRI films*, MRI
results and reports, CT scans*, CT scan results and reports, x-ray films*, x-ray
results and reports, physical therapy records, dental records, medications,
prescription records, to include any and all notes, records, reports and any other
documents, materials, or records relating to or concerning, directly or indirectly,
the care and treatment of DEBRA S. FOWLER; DOB: 03/11/1959; SSN: XXX-

XX-0952.

TTPAA COMPLIANCE STATEMENT. This subpoena is in compliance with 45 CFR
§ 164.512(e) governing release of medical records subject to the Health Insurance Portability and
Accountability Act. Pursuant to Rule 45, Ala. R. Civ. P., fifteen (15) days prior to issuance of this
subpoena, a Notice of Intent to Serve Subpoena on a Non-Party was mailed to the attorney for the
above-named patient, identifying this litigation and the information requested, to permit the
attorney for the patient to object to this subpoena. The ten (10) days allowed by Rule 45 for the
patient or any other person to object to the subpoena have passed and no objection has been made
Case 1:19-cv-00311-WS-N Dogormemn4-2 Filed 06/21/19 Page 43 of 115

io this subpocna. Therefore, this subpoena, along with the Notice of Intent constitutes the
Satisfactory assurance required for release under IIIPAA of the subpoenaed records to the party
causing the issuance of the subpoena. Failure to obcy this subpoena without adequate excuse may
be deemed a contempt of the court from which this subpoena issued.

PLEASE REVIEW THE ABOVE LIST CAREFULLY AND INCLUDE ALL
REQUESTED DOCUMENTS. WILLFUL FAILURE TO ABIDE BY THE
SUBPOENA COULD SUBJECT YOU TO COURT SANCTIONS.

Production and inspection is to take place at the place where the documents or things are
regularly kept or at some other reasonable place designated by you. You are further advised that
other parties to the action in which this subpoena has been issued have the right to be present at
that time of such production or inspection.

You have the option to deliver or mail legible copies of documents or things to the party
causing the issuance of this subpoena but you may condition such activity on your part upon the
payment in advance by the party causing the issuance of this subpoena of the reasonable costs of
the making of such copies, or include your invoice along with your federal tax i.d. number. Please
note that if you decide 1o copy and mail the requested documents and/or tangible things, Defendant
only agrees to pay all “reasonable costs” incurred by you in connection with such production as
such 1s defined in §12-21-6.1 Code of Alabama (1975).

You have the night to object at any time prior to the date set forth in this subpoena for
compliance. Should you choose to object, you should communicate such objection in writing to
the party causing the issuance of this subpoena and stating, with respect to any item or category to
which objection is made, your reasons for such objection.

IN THE EVENT YOU CANNOT LOCATE RECORDS CONCERNING THE
PATIENT, PLEASE RESPOND IN WRITING STATING THE SAME,
WITH LEGIBLE SIGNATURE OF PERSON RESPONDING AND DATE
OF RESPONSE.

THIS SUBPOENA SHOULD BE DEEMED CONTINUING IN NATURE
AND YOU ARE REQUESTED TO UPDATE YOUR RESPONSE
PERIODICALLY TO REFLECT ANY INFORMATION OBTAINED
AFTER THIS SUBPOENA IS INITIALLY RESPONDED TO SO THAT IT
INCLUDES ALL INFORMATION OBTAINED UP TO AND INCLUDING
THE TRIAL OF THIS CASE.

IF YOU HAVE ANY QUESTIONS, PLEASE CONTACT THE
UNDERSIGNED.
Case 1:19-cv-00311-WS-N Dogumentt-2 Filed 06/21/19 Page 44 of 115

Datedthis — davof — 2019,

Respectfully submitted,

/s/ Kenneth A. Hitson, Jr.

KENNETH A. HITSON, JR. (HITO02)
ROBERT C. ALEXANDER, I. (ALE048)
Attorneys for Defendant Timothy G. Rogers

OF COUNSEL
Holtsford Gilliland Higgins
Hitson & Howard, P.C.
29000 U. S. Highway 98, Suite B-101
Daphne, Alabama 36526
(251) 447-0234
(251) 447-0212 Facsimile
khitson@hglawpc.com

ralexander@hglawpc.com

Datedthis  dayof —ss—i—i‘“SsSsSsSsSSCS 219.

By: / a
DEPUTY CLERK

RETURN ON SERVICE
Executed by serving a copy of this subpoena on the addressce via

on this 7 day of
/, 2019.

By:

 
“Case 1:19-cv-00311-WS-N Dosumentt-2 Filed 06/21/19 Page 45 of 115

CERTIFICATION OF MEDICAL AND BILLING RECORDS

I hereby certify and affirm that the attached is a true and complete copy of medical and

billing records pertaming to DEBRA S. FOWLER, consisting of ____ pages of medical/billing

records kept in the office of Emergency Services of Mobile, PC.

I further certify that, to the best of my knowledge, said records were made in the regular

course of business and made available to me by the Custodian of Records for the purpose of

copying.

Signed this

Sworn

_ day of — — , 2019.

 

Custodian of Records

Print Name

 

Authorized copier of medical records

to and subscribed before me this — day of
2019.

Notary Public

My commission expires;
Case 1:19-cv-00311-WS-N Dogumentt2 Filed 06/21/19 Page 46 of 115

A928 ELECTRONICALLY FILED
Hey | 4/30/2019 12:12 PM
02-CV-2019-900202.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

 
 

DEBRA FOWLER, *
Plaintiff, *
*

v * Case No. CV-2019-900202
DJT TRUCKING, LLC; TIMOTHY G. *
ROGERS; DAIRYLAND INSURANCE *
COMPANY, *
*
Defendants. *
*

TO:

CIVIL SUBPOENA
FOR PRODUCTION OF DOCUMENTS, ETC. UNDER RULE 45

Franklin Primary Health Center, Inc.
ATTN: CUSTODIAN OF MEDICAL RECORDS AND BILLING RECORDS

1303 Dr. Martin Luther King, Jr. Ave.
Mobile, AL 36603

You are hereby commanded to produce and permit the above-named Defendant, Timothy

G. Rogers to inspect and copy each of the following documents within fifteen (15) days afier
service of this subpoena:

Certified copies of any and all medical records, including but not limited to,
doctors’ notes, nurses’ notes, chart notes, laboratory and test results, consultation
reports, medical historics, diagnosis and prognosis notes, correspondence,
memoranda, itemized statements of account and billing records, MRI films*, MRI
results and reports, CT scans*, CT scan results and reports, x-ray films*, x-ray
results and reports, physical therapy records, dental records, medications,
prescription records, to include any and all notes, records, reports and any other
documents, materials, or records relating to or concerning, directly or indirectly,
the care and treatment of DEBRA S. FOWLER; DOB: 03/11/1959; SSN: XXX-
XX-0952.

ANY COPY COSTS OVER $100.00 NEED TO BE PRE-APPROVED BY
THIS OFFICE.

[*Do not send MRI films, CT scans or x-ray films until such time as they are requested.]

HIPAA COMPLIANCE STATEMENT. This subpoena is in compliance with 45 CFR

§ 164.512(e) governing release of medica] records subject to the Health Insurance Portability and
Accountability Act. Pursuant to Rule 45, Ala. R. Civ. P., fifteen (15) days prior to issuance of this
Case 1:19-cv-00311-WS-N Dagumentt-2 Filed 06/21/19 Page 47 of 115

subpoena, a Notice of Intent to Serve Subpoena on a Non-Party was mailed to the attorney for the
above-named paticnt, identifying this litigation and the information requested, to permit the
attorney for the patient to object to this subpoena. The ten (10) days allowed by Rule 45 for the
patient or any other person to object to the subpoena have passed and no objection has been made
to this subpoena. Therefore, this subpoena, along with the Notice of Intent constitutes the
satisfactory assurance required for release under HIPAA of the subpoenaed records to the party
causing the issuance of the subpoena. Failure to obey this subpoena without adequate excuse may
be deemed a contempt of the court from which this subpoena issued.

PLEASE REVIEW THE ABOVE LIST CAREFULLY AND INCLUDE ALL
REQUESTED DOCUMENTS. WILLFUL FAILURE TO ABIDE BY THE
SUBPOENA COULD SUBJECT YOU TO COURT SANCTIONS.

Production and inspection is to take place at the place where the documents or things are
regularly kept or at some other reasonable place designated by you. You are further advised that
other parties to the action in which this subpoena has been issued have the right to be present at
that time of such production or inspection.

You have the option to deliver or mail legible copies of documents or things to the party
causing the issuance of this subpoena but you may condition such activity on your part upon the
payment in advance by the party causing the issuance of this subpoena of the reasonable costs of
the making of such copies, or include your invoice along with your federal tax i.d. number. Please
note that if you decide to copy and mail the requested documents and/or tangible things, Defendant
only agrees to pay all “reasonable costs” incurred by you in connection with such production as
such is defined in §12-21-6.1 Code of Alabama (1975).

You have the right to object at any time prior to the date set forth in this subpoena for
compliance. Should you choose to object, you should communicate such objection in writing to
the party causing the issuance of this subpoena and stating, with respect to any item or category to
which objection 1s made, your reasons for such objection.

IN THE EVENT YOU CANNOT LOCATE RECORDS CONCERNING THE
PATIENT, PLEASE RESPOND IN WRITING STATING THE SAME,
WITH LEGIBLE SIGNATURE OF PERSON RESPONDING AND DATE
OF RESPONSE.

THIS SUBPOENA SHOULD BE DEEMED CONTINUING IN NATURE
AND YOU ARE REQUESTED TO UPDATE YOUR RESPONSE
PERIODICALLY TO REFLECT ANY INFORMATION OBTAINED
AFTER THIS SUBPOENA IS INITIALLY RESPONDED TO SO THAT IT
INCLUDES ALL INFORMATION OBTAINED UP TO AND INCLUDING
THE TRIAL OF THIS CASE.

IF YOU WAVE ANY QUESTIONS, PLEASE CONTACT THE
UNDERSIGNED.
Case 1:19-cv-00311-WS-N Dasumenti-2 Filed 06/21/19

_, 2019,

Dated this dayof

Respectfully submitted,

/s/ Kenneth A. Hitson, Jr.

Page 48 of 115

KENNETH A. HITSON, JR. CHITO02)
ROBERT C. ALEXANDER, II. (ALE048)
Attorneys for Defendant Timothy G. Rogers

OF COUNSEL
Holtsford Gilliland Higgins
Hitson & Howard, P.C.
29000 U. S. Highway 98, Suite B-101
Daphne, Alabama 36526
(251) 447-0234
(251) 447-0212 Facsimile
khitson@helawpc.com

ralexander@hglawpc.com

—_, 2019.

Dated this ——s dayof

 

DEPUTY CLERK

RETURN ON SERVICE

this subpoena on
on this

Executed by serving a copy of

2019.

By:

the

addressee via
day of
Case 1:19-cv-00311-WS-N Dogumeantrd Filed 06/21/19 Page 49 of 115

CERTIFICATION OF MEDICAL AND BILLING RECORDS
[ hereby certify and affirm that the attached is a true and complete copy of medical and
billing records pertaining to DEBRA S. FOWLER, consisting of ___ pages of medical/billing
records kept in the office of Franklin Primary Health Center, Inc.
I further certify that, to the best of my knowledge, said records were made in the regular

course of business and made available to me by the Custodian of Records for the purpose of

 

 

copying.
Signedthis > day of oe —, 2019.
Custodian of Records
Print Name 7
Authorized copier of medical records
Sworn to and subscribed before me this — day of
_ ee —, 2019.
Notary Public :

My commission expires:
Case 1:19-cv-00311-WS-N Dogumemkt-2 Filed 06/21/19 Page 50 of 115

. ELECTRONICALLY FILED

} 4/30/2019 12:12 PM
02-CV-2019-900202.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

  

DEBRA FOWLER, *
Plaintiff, *
Vv. * Case No. CV-2019-900202
*
DJT TRUCKING, LLC; TIMOTHY G. *
ROGERS; DAIRYLAND INSURANCE *
COMPANY, *
*
Defendants. *
*

CIVIL SUBPOENA
FOR PRODUCTION OF DOCUMENTS, ETC. UNDER RULE 45

TO: Mobile County Health Department
ATTN: CUSTODIAN OF MEDICAL RECORDS AND BILLING RECORDS
251 North Bayou Street
Mobile, AL 36603

You are hereby commanded to produce and permit the above-named Defendant, Timothy
G. Rogers to inspect and copy each of the following documents within fifteen (15) days after
service of this subpoena:

Certified copies of any and all medical records, including but not limited to,
doctors’ notes, nurses’ notes, chart notes, laboratory and test results, consultation
reports, medical histories, diagnosis and prognosis notes, correspondence,
memoranda, itemized statements of account and billing records, MRI films*, MRI
results and reports, CT scans*, CT scan results and reports, x-ray films*, x-ray
results and reports, physical therapy records, dental records, medications,
prescription records, to include any and all notes, records, reports and any other
documents, materials, or records relating to or concerning, directly or indirectly,
the care and treatment of DEBRA S. FOWLER; DOB: 03/11/1959; SSN: XXX-

XX-0952.

ANY COPY COSTS OVER $100.00 NEED TO BE PRE-APPROVED BY
THIS OFFICE.

[*Do not send MRI films, CT scans or x-ray films until such time as they are requested. |
HIPAA COMPLIANCE STATEMENT. This subpoena is in compliance with 45 CFR

§ 164.512(e) governing release of medical records subject to the Health Insurance Portability and
Accountability Act. Pursuant to Rule 45, Ala. R. Civ. P., fifteen (15) days prior to issuance of this
Case 1:19-cv-00311-WS-N Daoomeni-2 Filed 06/21/19 Page 51 of 115

subpoena, a Notice of Intent to Serve Subpoena on a Non-Party was mailed to the attorney for the
above-named paticnt, identifying this litigation and the information requested, to permit the
attorney for the patient to object to this subpoena. The ten (10) days allowed by Rule 45 for the
patient or any other person to object to the subpoena have passed and no objection has been made
to this subpocna. Therefore, this subpoena, along with the Notice of Intent constitutes the
satisfactory assurance required for release under HIPAA of the subpoenaed records to the party
causing the issuance of the subpoena. Failure to obey this subpoena without adequate excuse may
be deemed a contempt of the court from which this subpoena issued.

PLEASE REVIEW THE ABOVE LIST CAREFULLY AND INCLUDE ALL
REQUESTED DOCUMENTS. WILLFUL FAILURE TO ABIDE BY THE
SUBPOENA COULD SUBJECT YOU TO COURT SANCTIONS.

Production and inspection is to take place at the place where the documents or things are
regularly kept or at some other reasonable place designated by you. You are further advised that
other parties to the action in which this subpoena has been issued have the right to be present at
that time of such production or inspection.

You have the option to deliver or mail legible copies of documents or things to the party
causing the issuance of this subpoena but you may condition such activity on your part upon the
payment in advance by the party causing the issuance of this subpoena of the reasonable costs of
the making of such copies, or include your invoice along with your federal tax i.d. number. Please
note that if you decide to copy and mail the requested documents and/or tangible things, Defendant
only agrees to pay all “reasonable costs” incurred by you in connection with such production as
such is defined in §12-21-6.1 Code of Alabama (1975).

You have the right to object at any time prior to the date sect forth in this subpoena for
compliance. Should you choose to object, you should communicate such objection in writing to
the party causing the issuance of this subpoena and stating, with respect to any item or category to
which objection is made, your reasons for such objection.

IN THE EVENT YOU CANNOT LOCATE RECORDS CONCERNING THE
PATIENT, PLEASE RESPOND IN WRITING STATING THE SAME,
WITH LEGIBLE SIGNATURE OF PERSON RESPONDING AND DATE
OF RESPONSE.

THIS SUBPOENA SHOULD BE DEEMED CONTINUING IN NATURE
AND YOU ARE REQUESTED TO UPDATE YOUR RESPONSE
PERIODICALLY TO REFLECT ANY INFORMATION OBTAINED
AFTER THIS SUBPOENA IS INITIALLY RESPONDED TO SO THAT IT
INCLUDES ALL INFORMATION OBTAINED UP TO AND INCLUDING
THE TRIAL OF THIS CASE.

IF YOU HAVE ANY QUESTIONS, PLEASE CONTACT THE
UNDERSIGNED.
Case 1:19-cv-00311-WS-N Docamantis@ Filed 06/21/19 Page 52 of 115

Dated this _—_—__— day of

OF COUNSEL
Holtsford Gilhland Higgins

Hitson & Howard, P.C.
29000 U.S. Highway 98, Suite B-101
Daphne, Alabama 36526
(251) 447-0234
(251) 447-0212 Facsimile
khitson@hglawpc.com
ralexander@hglawpc.com

Dated this ss dayof

2019.

Respectfully submitted,

/s/ Kenneth A. Hilson, Jr.

KENNETIT A. HITSON, JR. (LIIT002)
ROBERT C. ALEXANDER, IL (ALE048)
Attorneys for Defendant Timothy G. Rogers

2019.

 

DEPUTY CLERK

RETURN ON SERVICE

Executed by serving a

2019.

of this subpoena on the addressee via
on this a day of

 
Case 1:19-cv-00311-WS-N Documentt-4 Filed 06/21/19 Page 53 of 115

CERTIFICATION OF MEDICAL AND BILLING RECORDS
I hereby certify and affirm that the attached 1s a true and complete copy of medical and
billing records pertaining to DEBRA S. FOWLER, consisting of ___ pages of medical/billing
records kept in the office of Mobile County Health Department.
I further certify that, to the best of my knowledge, said records were made in the regular

course of business and made available to me by the Custodian of Records for the purpose of

 

 

copying.

Signed this dayof ee —_, 2019.
Custodian of Records
Print Name -
Authorized copier of medical records

Sworn to and subscribed before me this oo day of

ee 2019,

Notary Public —

My commission expires: -
Case 1:19-cv-00311-WS-N Dasomenti-2 Filed 06/21/19 Page 54 of 115
ELECTRONICALLY FILED

4/30/2019 12:12 PM
RE” ——-02-CV-2019-900202.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

 
 

DEBRA FOWLER, *
*
Plaintiff, *
*
Vv. * Case No. CV-2019-900202
DJT TRUCKING, LLC; TIMOTHY G. *
ROGERS; DAIRYLAND INSURANCE *
COMPANY, *
*
Defendants. *
*

CIVIL SUBPOENA
FOR PRODUCTION OF DOCUMENTS, ETC. UNDER RULE 45

TO: Mobile Infirmary Medical Center
ATTN: CUSTODIAN OF MEDICAL RECORDS AND BILLING RECORDS

5 Mobile Infirmary Circle
Mobile, AL 36607

You are hereby commanded to produce and permit the above-named Defendant, Timothy
G. Rogers to inspect and copy each of the following documents within fifteen (15) days after
service of this subpoena:

Certified copies of any and all medical records, including but not limited to,
doctors’ notes, nurses’ notes, chart notes, laboratory and test results, consultation
reports, medical histories, diagnosis and prognosis notes, correspondence,
memoranda, itemized statements of account and billing records, MRI films*, MRI
results and reports, CT scans*, CT scan results and reports, x-ray films*, x-ray
results and reports, physical therapy records, dental records, medications,
prescription records, to include any and all notes, records, reports and any other
documents, materials, or records relating to or concerning, directly or indirectly,
the care and treatment of DEBRA S. FOWLER; DOB: 03/11/1959; SSN: XXX-

XX-0952.

ANY COPY COSTS OVER $100.00 NEED TO BE PRE-APPROVED BY
THIS OFFICE,

[*Do not send MRI films, CT scans or x-ray films until such time as they are requested.]
HIPAA COMPLIANCE STATEMENT. This subpoena is in compliance with 45 CFR

§ 164.512(e) governing release of medical records subject to the Health Insurance Portability and
Accountability Act. Pursuant to Rule 45, Ala. R. Civ. P., fifteen (15) days prior to issuance of this
Case 1:19-cv-00311-WS-N Dosumeamntie2s Filed 06/21/19 Page 55 of 115

subpoena, a Notice of Intent to Serve Subpoena on a Non-Party was mailed to the attorney for the
above-named patient, identifying this litigation and the information requested, to permit the
attorney for the patient to object to this subpoena. ‘The ten (10) days allowed by Rule 45 for the
patient or any other person to object to the subpoena have passed and no objection has been made
to this subpoena. Therefore, this subpoena, along with the Notice of Intent constitutes the
satisfactory assurance required for release under HIPAA of the subpoenaed records to the party
causing the issuance of the subpoena. Failure to obey this subpoena without adequate excuse may
be deemed a contempt of the court from which this subpoena issued.

PLEASE REVIEW THE ABOVE LIST CAREFULLY AND INCLUDE ALL
REQUESTED DOCUMENTS. WILLFUL FAILURE TO ABIDE BY THE
SUBPOENA COULD SUBJECT YOU TO COURT SANCTIONS.

Production and inspection is to take place at the place where the documents or things are
regularly kept or at some other reasonable place designated by you. You are further advised that
other parties to the action in which this subpoena has been issued have the right to be present at
that time of such production or inspection.

You have the option to deliver or mail legible copies of documents or things to the party
causing the issuance of this subpoena but you may condition such activity on your part upon the
payment in advance by the party causing the issuance of this subpoena of the reasonable costs of
the making of such copies, or include your invoice along with your federal tax i.d. number. Please
note that if you decide to copy and mail the requested documents and/or tangible things, Defendant
only agrees to pay all “reasonable costs” incurred by you in connection with such production as
such is defined in §12-21-6.1 Code of Alabama (1975).

You have the right to object at any time prior to the date set forth in this subpoena for
compliance. Should you choose to object, you should communicate such objection in writing to
the party causing the issuance of this subpoena and stating, with respect to any item or category to
which objection is made, your reasons for such objection.

IN THE EVENT YOU CANNOT LOCATE RECORDS CONCERNING THE
PATIENT, PLEASE RESPOND IN WRITING STATING THE SAME,
WITH LEGIBLE SIGNATURE OF PERSON RESPONDING AND DATE
OF RESPONSE.

THIS SUBPOENA SHOULD BE DEEMED CONTINUING IN NATURE
AND YOU ARE REQUESTED TO UPDATE YOUR RESPONSE
PERIODICALLY TO REFLECT ANY INFORMATION OBTAINED
AFTER THIS SUBPOENA IS INITIALLY RESPONDED TO SO THAT IT
INCLUDES ALL INFORMATION OBTAINED UP TO AND INCLUDING
THE TRIAL OF THIS CASE.

IF YOU HAVE ANY QUESTIONS, PLEASE CONTACT THE
UNDERSIGNED.
Case 1:19-cv-00311-WS-N Documenkt~@ Filed 06/21/19 Page 56 of 115

Dated this | dayof i 2019.

Respectfully submitted,

/s/ Kenneth A, Hitson, Jr.

KENNETH A. HITSON, JR. (HITO02)
ROBERT C. ALEXANDER, I. (ALE048)
Attorneys for Defendant Timothy G. Rogers

OF COUNSEL
Holtsford Gilliland Higgins
Hitson & Howard, P.C.
29000 U. S. Highway 98, Suite B-101
Daphne, Alabama 36526
(251) 447-0234
(251) 447-0212 Facsimile
khitson@heglawpe.com

ralexander@hglawpc.com

   

Datedthis ss dayof i 2019.

By: _
DEPUTY CLERK

RETURN ON SERVICE

Executed by serving a copy of this subpoena on the addressee via
on this a day of

2019.
Case 1:19-cv-00311-WS-N Dosyrnemhr- Filed 06/21/19 Page 57 of 115

CERTIFICATION OF MEDICAL AND BILLING RECORDS
I hereby certify and affirm that the attached is a truc and complete copy of medical and
billing records pertaining to DEBRA 8S. FOWLER, consisting of _ pages of medical/billing
records kept in the office of Mobile Infirmary Medical Center.
I further certify that, to the best of my knowledge, said records were made in the regular

course of business and made available to me by the Custodian of Records for the purpose of

 

 

copying.

Signedthis  —s dayof.— ee s—iss—i—i‘isSCSCSCSz 22S;
Custodian of Records ;
Print Name - _
Authorized copier of medical records

Sworn to and subscribed before me this oo day of

oo oe 2019.

Notary Public OO

My commission expires: __
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 58 of 115

DOCUMENT 32
*, ELECTRONICALLY FILED

3/7/2019 3:47 PM

ens 02-CV-2019-900202.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK.

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

 

DEBRA FOWLER,

*

Plaintiff, *
*

vy. * Case No. CV-2019-900202
DJT TRUCKING, LLC; TIMOTHY G. *
ROGERS; DAIRYLAND INSURANCE *
COMPANY, *
Defendants. *
*

NOTICE OF SERVICE OF DISCOVERY
COMES NOW, the Defendant Timothy G. Rogers, by and through undersigned counsel,

and files this Notice of Service of the following discovery on all parties to this cause:

l. Defendant’s First Set of Requests for Admissions, Interrogatories and Requests for

Production of Documents to Plaintiff.

Respectfully submitted,

/s/ Kenneth A. Hitson, Jr.

KENNETH A. HITSON, JR. (HIT002)
ROBERT C. ALEXANDER, I. (ALE048)
Attorneys for Defendant Timothy G. Rogers

OF COUNSEL
Holtsford Gilliland Higgins
Hitson & Howard, P.C.
29000 U. S. Highway 98, Suite B-101]
Daphne, Alabama 36526
(251) 447-0234

KhitsopsGhplawpe.com

  

talexanderahelawpe.com.
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 59 of 115
DOCUMENT 32

CERTIFICATE OF SERVICE

I hereby certify that I have this 7 day of March, 2019, Electronically filed the foregoing,
using the Alafile system, which will send notification of the filing to the following:

Eaton G. Barnard
CITRIN LAW FIRM, P.C.
Post Office Drawer 2187
Daphne, Alabama 36526

Thomas S. Spires

Amanda T. Roy

SMITH, SPIRES & PEDDY, P.C.
2015 Second Avenue North- Suite 200
Birmingham, Alabama 35203

‘s/_ Kenneth A. Hitson, Jr.
OF COUNSEL
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 60 of 115

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

DEBRA FOWLER,

Plaintiff,
* Case No. CV-2019-900202

DJT TRUCKING, LLC; TIMOTHY G. *
ROGERS; DAIRYLAND INSURANCE *

COMPANY,

Defendants.

DEFENDANTS TIMOTHY G. ROGERS’ FIRST SET OF REQUESTS FOR
ADMISSIONS, INTERROGATORIES AND REQUESTS FOR PRODUCTION OF
DOCUMENTS TO PLAINTIFF

COMES NOW, Defendant Timothy G. Rogers, and propounds the following Requests for
Admissions, Interrogatories and Requests for Production of Documents to Plaintiff Debra F owler
pursuant to Rule 36 of the Alabama Rules of Civil Procedure and demands that they be responded
to within the time provided by law:

REQUESTS FOR ADMISSIONS

I. The amount in controversy in this matter exceeds the sum of $75,000.00 exclusive
of interest and costs.

2. This case satisfies the “amount in controversy” requirements of 28 USC § 1332.

3. You are seeking an award of more than $75,000.00 to satisfy all of the claims stated

in your complaint.

4. You will accept more than $75,000.00 in compensatory and punitive damages, plus

interest and costs of court.

5, There is evidence which supports an award of damages in this case exceeding
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 61 of 115

$75,000.00 including compensatory and punitive damages.

6. The proper measure of damages, if any, exceeds $75,000.00 inclusive of all claims

for compensatory and punitive damages.

INTERROGATORIES

1. If your response to any of the foregoing Requests for Admissions is anything other

than an unqualified admission, as to each separate response please state the following:

a. State each and every fact upon which you rely in refusing to admit said
response;
b. Identify all documents upon which you rely in refusing to admit said

response; and
c, Identify all witnesses who have any knowledge of the facts and/or
circumstances upon which you rely in refusing to admit said response.
2. State each and every fact which you contend Supports an award of damages in this

matter in excess of $75,000.00.

3. State each and every fact which you claim supports you claim for damages against
this Defendant.
REQUESTS FOR PRODUCTION OF DOCUMENTS
1. If your response to any of the foregoing Requests for Admission is anything other
than an unqualified admission, as to each separate response please produce the following:
a. All documents upon which you rely in refusing to admit said response;
b. All documents which identify any witnesses or persons with knowledge
upon which you rely in refusing to admit said response; and

c. All documents which in any way refer to the subject matter of the request
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 62 of 115

for admission.

2. Please produce each and every document in your possession which supports any
claim that the amount in controversy in this matter exceeds the sum of $75,000.00.

3. Please produce all documents which support your claim for damages against this

Defendant.

Respectfully submitted,

/s/ Kenneth A. Hitson, Jr.

KENNETH A. HITSON, JR. (HITO02)
ROBERT C. ALEXANDER, II. (ALE048)
Attorneys for Defendant Timothy G. Rogers

OF COUNSEL
Holtsford Gilliland Higgins

Hitson & Howard, P.C.
29000 U. S. Highway 98, Suite B-101
Daphne, Alabama 36526
(251) 447-0234
khitson@hglawpc.com
ralexander@hglawpe.com

CERTIFICATE OF SERVICE

I hereby certify that I have this 7 day of March, 2019, Electronically filed the foregoing,
using the Alafile system, which will send notification of the filing to the following:

Eaton G. Barnard

CITRIN LAW FIRM, P.C.
Post Office Drawer 2187
Daphne, Alabama 36526

Thomas S. Spires

Amanda T. Roy

SMITH, SPIRES & PEDDY, P.C.
2015 Second Avenue North- Suite 200
Birmingham, Alabama 35203

(s/_Kenneth A. Hitson, Jr,
OF COUNSEL
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 63 of 115
DOCUMENT 56

  

fp, ELECTRONICALLY FILED
E)) 6/5/2019 9:21 AM
S38” — 02-CV-2019-900202.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

DEBRA FOWLER,
Plaintiff,

Vv. Civil Action No.: CV-2019-900202

e+ ££ & e» HK ¢

DJT TRUCKING, LLC; TIMOTHY G.
ROGERS; DAIRYLAND INSURANCE
COMPANY; Fictitious parties A, B & C,
being those persons, entities or
corporations responsible for the acts
complained of herein whose identities
are not known at this time,

& * © 8 8 HH H KH &

Defendants.

NOTICE OF SERVICE OF DISCOVERY

PLEASE TAKE NOTICE that the following document has been served on behalf

of Defendant Timothy G. Rogers:

1. Defendant's Responses to Plaintiff's First Set of Interrogatories
and Request for Production.

Respectfully submitted,

Ls/_Kenneth A. Hitson, Jr.
KENNETH A. HITSON, JR. (HITOO2)
Attorney for Defendant, Timothy G. Rogers

OF COUNSEL
Holtsford Gilliland Higgins

Hitson & Howard, P.C.
29000 U.S. Highway 98, Suite B-101
Daphne, Alabama 36526
(251) 447-0234
khitson@hglawpc.com
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 64 of 115
DOCUMENT 56

CERTIFICATE OF SERVICE

I hereby certify that I have this 5! day of June, 2019, Electronically filed the
foregoing, using the Alafile system, which will send notification of the filing to the

following:

Eaton G. Barnard
EATON G. BARNARD (BAR059) Citrin Law Firm, PC

1904 Dauphin Island Parkway
Mobile, Alabama 36605

/sf_Kenneth A. Hitson, Jr.
OF COUNSEL
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 65 of 115

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

DEBRA FOWLER,

Plaintiff,

Vv.

DJT TRUCKING, LLC; TIMOTHY G.
ROGERS; DAIRYLAND INSURANCE
COMPANY; Fictitious parties A, B & C,
being those persons, entities or
corporations responsible for the acts
complained of herein whose identities
are not known at this time,

Defendants.

t+ SF FH H HH He wR &

Civil Action No. CV-2019-900202

DEFENDANT'S RESPONSES TO PLAINTIFF’ S FIRST SET OF
INTERROGATORIES ND REQUEST FOR PRODUCTION

Comes now the Defendant Timothy Greg Rogers and in response to Plaintiff's

First Interrogatories and Requests for Production states as follows:

INTERROGATORIES

1. State your full name, residence address, date of birth, and Social Security

Number.

ANSWER: Timothy Greg Rogers
64 Watkins Drive
Petal, Mississippi
DOB: 5/15/1982
SS#: xxx-xx-4675
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 66 of 115

2. Please state the name and address of your employer at the time of the subject
crash.
ANSWER: DJT Trucking
204 Hickory Grove Church Road
Richton, Mississippi 39476
3. Please state whether or not you were working at the time of the subject
crash,

ANSWER: Yes.

4, With respect to the motor vehicle occupied by you at the time of the collision
made the basis of Plaintiff's Complaint, identify its owner by name and address, its
operator by name and address, and cach of its occupants by name, address, seating
position, and relationship or connection with you.

ANSWER: Owner: DJT Trucking

Operator: Timothy Rogers
Passengers: None

State whether or not the tractor trailer you were driving at the time of the
subject collision had a GPS device, event data recorder, or any data recorder of any kind,
including those installed, produced and/or owned by a third-party - including an
insurance company - installed on or in the vehicle you were driving at the time of the
subject collision. If yes, please identify the device by make and model and who js in
possession of such device.

ANSWER: To the best of my knowledge, none.

6, State the approximate time you went to sleep on the evening before the date

of the collision, and the time you awoke on the day of the collision.
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 67 of 115

ANSWER: ‘To the best of my recollection, | went to bed around 10:00 p.m. and

woke up around 6:00 a.m.

7. Identify, in chronological order, each place to which you traveled on the
day of the collision, and, as to each, identify the name and address of each place, your
approximate arrival and departure times, and the purpose of each trip,

ANSWER: I traveled to Brewton, Alabama that evening to pick up a trailer. |

arrived there at approximately 8:00 p.m. and departed at approximately 9:00 p.m. Prior

to that I was at home.

8. When did you first start driving a motor vehicle, and at what age did you
first pass a driver's license exam? In what State was your first driver’s license issued to

you?

ANSWER: | obtained a driver’s license when I was sixteen in the state of
Mississippi.

9. Fave you ever taken a driver's education course of any nature? If so, state
whether the course was mandated or voluntary, and describe when and where you took
such course.

ANSWER: | have a Class A commercial driver’s license which I received after
completing a training course with the Mississippi Department of Transportation. To
the best of my recollection, I obtained this in 2014.

10. Describe any and all special training you have received and/or education
courses you have attended relating to driving tractor trailers?

ANSWER: See response to Interrogatory Number 9.

11. State your recollection of how the collision referred to in the Plaintiff’s

Complaint occurred, including what you did in the series of events immediately leading
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 68 of 115

up to the collision, what the driver of cach of the vehicles did in the series of events
leading up to the collision, what signals or warnings were made or piven just prior to and
at the time of the collision by any person, and all aspects of the collision in the sequence
in which they happened.

ANSWER: I turned out of a gas station onto McCrary Road driving south. The
Plaintiff crested a hill heading north after 1 began my turn and I saw her driving

towards me ata high rate of speed. | blew on my horn to alert her. She hit the back of

my truck.

13. Why did Plaintiff's vehicle collide into rear of your tractor trailer?

ANSWER: See response to #12,

14, Do you agree it was dark at time and location of the subject collision?

ANSWER: Objection. This Interrogatory is vague. The Defendant agrees that
the accident occurred after sundown, but the location of the subject accident was lit by
lights from the nearby gas station and lights from the vehicles.

15. State whether there was any lighting or reflective material on your tractor
trailer to make it visible or noticeable to other vehicles? Where was any such lighting
located?

ANSWER: Yes. Lighting was located on the trailer frame and the running lights
were also functioning on the front, side, and back,

16. Was the lighting on your tractor trailer functioning at the time of the subject
collision?

ANSWER: Yes.

17. Were there any mechanical problems with the truck or trailer before the

collision?
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 69 of 115

ANSWER: No.

18. Have you or anyone else to your knowledge ever reported to anyone at the
company any lighting problems associated with this trailer?
ANSWER: To the best of my knowledge, no.
19. Who was responsible for maintaining and inspecting the truck and trailer
before cach use?
ANSWER: The driver.
20. Please identify by name and work performed, all persons and/or entities
who/ which performed any work on your tractor trailer after of the subject collision.
ANSWER: To the best of my recollection, Ronnie Graham repaired the trailer.
2], Low long is the average time it takes for the truek and an empty log trailer
to cross over one lane of travel to enter the roadway in the other lane of travel?
ANSWER: Objection. This Interrogatory is vague and calls for speculation.
22, Did Plaintiff appear to be travelling at below or above the speed limit when
you first noticed her vehicle?

ANSWER: When I first saw the Plaintiff’s vehicle, she appeared to be traveling
above the speed limit.

23. How far away was Plaintiff when you first noticed her vehicle?

ANSWER; Objection. This Interrogatory is vague and calls for speculation.

24. Did Plaintiff appear to be slowing before the collision with your tractor
trailer?

ANSWER: I do not recall the Plaintiff slowing her vehicle.
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 70 of 115

25. Approximately how fast was Plaintiff going when her vehicle impacted the

trailer?

ANSWER: See response to #22.

26. With respect to the collision, which is the subject of the Plaintif{’s Complaint,
state the approximate speed at which your vehicle was traveling at the time of impact,
and any facts on which you base that estimate.

ANSWER: I had just turned out of the gas station and was traveling less than
10 mph.

27, Describe any and all policies of insurance which you believe covers or may
cover you for the allegations set forth in the Plaintiff's Complaint, detailing as to such
policies the name of the insurer, the number of the policy, the effective dates of the policy,
the available limits of liability, and the name and address of the custodian of the policy,

ANSWER: See attached declarations page.

28, If you consumed any alcoholic beverages or took any drugs or medications
within twenty- four (24) hours prior to the collision made the basis of the Plaintiff's
Complaint, state when, where, what, the amount, and with whom you consumed such
alcoholic beverages and/or drugs or medications, and/or who prescribed any drugs or
medications.

ANSWER: None.

29, State the name, residence address, telephone number(s), and the substance

of the knowledge of each and every person whom you know or suspect Lo have witnessed

the collision made the basis of this lawsuit.
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 71 of 115

ANSWER: Other than the Plaintiff, lam unaware of anyone who witnessed this

accident.

30, If you are aware of any statements, written or otherwise, which are in
existence in connection with the subject collision, please state the name, address and
telephone number of the person making the statement, the date the statement was made,
and the name, residence address, and telephone number of the person presently having

custody of each such statement.

ANSWER: Objection. This Interrogatory seeks information obtained in
anticipation of litigation which violates the work- -product doctrine and seeks
information which is protected by attor ney-client privilege.

31. If you are aware of any photographs and/or videos taken cither of the
crash itself, scene of the collision, the vehicles involved or any injuries, please state when
these photographs and/or videos were taken and attach copies of said photographs
and/or videos to your answers to these Interrogatories,

ANSWER: Please see attached,

32, If you have ever been convicted of a felony in the last ten (10) years, state

the nature of the felony or felonies, the date or dates of the conviction, and the place or

places of the conviction.

ANSWER: None.

33. If you contend that any actions or activities of the Plaintiff or any other
party other than you caused or contributed to the collision made the basis of the Plaintiff’s
Complaint, slate their name(s) and residence address(es), what each such person did or

faiied to do, the manner in which they contributed or caused the collision, identify all
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 72 of 115

persons by name and address who have knowledge of any facts supporting this
contention and attach to your answers to these Interrogatories any and all Ictters,

memoranda, notes, correspondence, and any and all other langible evidence supporting

your contention,

ANSWER: Objection. This Interrogatory is overly broad, unduly burdensome,
calls for a legal conclusion, secks information obtained in anticipation of litigation,
which is protected by the work-product doctrine, seeks the mental impression of
counsel, and seeks information protected by attorney-client privilege, and is

premature as discovery is in its infancy.

34. Describe in detail your complete employment history for the past ten (10)
years, including name, address, and telephone number of each employer and your job

description, and your reasons for leaving each such em ployment.

ANSWER: Objection. This Interrogatory is overly broad and unduly
burdensome. Notwithstanding said objection and without waiving same, I have
primarily worked in the trucking industry as an adult. From 2016 to 2018 | worked at
OJT Trucking. From 2015 to 2018 I also worked for Quick Shot Trucking in
Hattiesburg, Mississippi. In 2014 and 2015 I also worked for the Mississippi
Department of Transportation, | am currently employed with Economy Supply in

Hattiesburg, Mississippi.

35. State whether you have been involved in a motor vehicle collision prior to
or since the subject crash. If so, give the date, time, location and parties involved in such
collision, and whether or net you were the driver of one of the vehicles involved, or
whether or not you were convicted of any charge of improper driving arising out of such
incident?

ANSWER: Objection. This Interrogatory is not limited in time or scope.
Notwithstanding said objection and without waiving same, | was in a car accident
when I was a teenager but was not charged or convicted in relation to it.
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 73 of 115

36. State whether or not you were using a cell phone, in any manner, including,
but not limited to, looking at the phone, talking on the phone, texting or any other form
of social media, at the time of or immediately before the collision. Provide the name,
address, account number, and the assigned cellular telephone number for any and all
cellular telephones which you owned or had in your possession, in the vehicle at the time
of the collision and provide the cellular telephone service provider that you were using
at the time of the collision made the basis of the Plaintiff's Complaint.

ANSWER: I was not using my phone in any manner.

Cell phone no.: (601) 297-4354
Carrier: Cricket

REQUESTS FOR PRODUCTION

1. Produce a true and complete copy of the front and back of your driver's

license.
ANSWER: See attached.

2. Produce true and complete copies of any and all photographs, films, slides,
videos, or other graphic depictions you, or anyone acting on your behalf, has of the scene

of the collision, any vehicles involved, and/or any injuries received by the persons

involved in the collision.

ANSWER: Objection. This Request seeks information obtained in anticipation
of litigation which violates the work-product doctrine. Notwithstanding said
objection and without waiving same, see attached photos.

3, Produce true and complete copies of any and all accident reports, incident

reports, investigation reports, or other written documents of any type whatsoever
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 74 of 115

regarding or referring in any way to the subject collision, and which were not specifically
prepared in anticipation of litigation.

ANSWER: See attached police report.

4. Produce copies of any and all bills, invoices, estimates ora ny other document
regarding any work performed on subject tractor trailer after the su bject collision.

ANSWER: The Defendant is not in possession of any documents responsive to

this Request.

2. Produce true and complete copies of any and all policies of insurance which
you contend or believe cover or may cover you for the allegations set forth in regard to
the subject collision.

ANSWER: Sec attached declarations page.

6. Attach a copy of the cellular telephone bill(s) and/or record of calls, texts,
etc. made and/or received by you for the 24-hour period immediately preceding the
collision on the date of the subject collision through 12 hours after the collision for any
and all cellular telephone complains with which you had cellular telephone service
and/or for any cellular telephone in your possession at the time of the collision made the
basis of the Plaintiffs Complaint.

ANSWER: Defendant is not in possession of documents responsive to this

request,

7. Do NOY destroy sell, transfer or dispose of any cellular phone you owned
at the time of the collision. The phone(s) are evidence. Destruction or alteration of

evidence may lead to sanctions. Please produce any cell phone you owned or were in

10
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 75 of 115

possession of at the time of the crash. We will agree to arrange a mu tually convenient
time for inspection of the phone if it is your primary phone.

ANSWER: Defendant is no longer in possession of said cellular phone.

Respectfully submitted,

/s{Kenneth A. [litson, Jr. a .
KENNETH A. HTTSON, JR. (HIET002)
Attorney for Defendant

OF COUNSEL
Holtsford Gilliland Higgins
[litson & Howard, P.C.
29000 U.S. Highway 98, Suite B-101
Daphne, Alabama 36526
(251) 447-0234

11
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 76 of 115

STATE OF _Misitiscs i Pp:

COUNTY OF — Frorvexul.
AS TO INTERROGATORIES ONLY

ane
oe
yy OME. 2
PS OR rca mnn

TIMOTHY GREG ROGERS

I, the undersigned Notary of Public in and for the said County in said State,
hereby certify that TIMOTHY GREG ROGERS, whose name is signed to the
foregoing instrument and who is known to me or has provided proper
identification, acknowledged before me on this day that, being informed of the

contents of said instrument, he executed the same voluntarily on the day that

the same bears date.
=

Given under my hand and official, notarial seal this the ove) day of

_ Sune 2019,

eave? OF Msgr -_ . / ;
SEAL a, a aa es. fe wee Rf nme
NA NOTARY PUBLIC

fe / * nome PUBL

: \ wa
4 tune 2, 2028

aed

12

1 No. 112509 =) MY COMMISSION EXPIRES: &% yume 2 ? 208
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 77 of 115

CERTIFICATE OF SERVICE

I hereby certify that I have this 5th day of June, 2019, Electronically filed the
foregoing, using the Alafile system, which will send notification of the filing to the

following:

Eaton G. Barnard

Citrin Law Firm, PC

1904 Dauphin Island Parkway
Mobile, Alabama 36605

Amanda Roy
Smith, Spires, Peddy, Hamilton & Coleman, P.C.

2015 Second Avenue North, Suite 200
Birmingham, Alabama 35203

/s/ Kenneth A, Hitson, Jr.
OF COUNSEL

12
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 78 of 115

Amanda Downing
oP

From: Amanda Downing <adowning81414@gmail.com>

Sent: Wednesday, June 5, 2019 11:29 AM
To: Amanda Downing

 
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 79 of 115

MOSES go ST Wbd Mie tne do ees

OM A Ce ACES Peae Linde

a

PERRO UE. 2 Tange bias

Renbolwp Sper

Medex ke Motes Beatarder

 

Sent from my iPhone
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 80 of 115

 
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 81 of 115

 
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 82 of 115

 
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 83 of 115

 
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 84 of 115

“1s 2R/P OLE 14s p

AST.27

REY aaa

 

   
  
   

 
 
 

 

   

City

!
i

 

Day of Week

:
Wed iMobile

  

2018

 

 

  

    

 

 

 

 

 

 
  

 

 

 

 

   

 

 

 

     
 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

  
 
 
   

r

| | To 5 Year } _ __.

! Hwy Class On Street, Road, High | Al intersection of or Bebwear fH (Node) AA? (Node 2)

i 4 ft MCCRARY RD _ L GEE RD SPICE POND RO EXT

—, (On) Stoel T a — pape ao Tn

i at i” Roadttiway | fee > From

| 2 1597 <Gode | B51 Naso cose 8810 238.00 Fae! Rode # |

| oO Mée Post Cantro! Access _, Primary Contris Circums] Primacy Conttibuting First amit Even First Hacenfut Event Most Hamfut Evont |

| iS NIA Hwy Los 97 37 Unit? i Location 1 | ‘ }

t cg Distance to Fixed Object Roachvay Jonctony Manner af Lat Coodinate — Long Cowasinato Coodnale Type [Hey Side |

QO NA eouFe ature Cash 6 30° 49° 6.918" N 88" 15'34.202" W | 1 | 1 |
© Stine! Bus Related | Crash Severity | Okvacted Oriving

fo | q7 :

poe Osver Full Naina Simet Address ” Siy

: — . Cily and State ZIP Telephone

' 1 iT hr IMOTHY GREG eS 192 POP RUNNELS | RD PETAL MS 39465 (01) 297-4354

Ga od D1. Status Enacrse

UNET

 

2 05 15 4982 OL State] Oriver Leensa No_ Di Crass | OL Sutus br COL. Statue
OF Month Year MS 801488677 A | c fre 97 c
° Residence Loss

Y aeoe t

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 
  

    
  
   
 
 
   
     

 

 

 

 

 

 

  
  
 

 

 

  
  
  
 
 

 

   
  
 

 

 

 

 

 

 

 

   

    
 
 
 
 

 

 

 

 

    
  
  
   

 

   

   
 
 

 

 

 

 

 

 

 

 

   

 

 

 

 

   

 

 

 
 
   
  
 

 

 

 

   

 

  
 

    
 

 

 

  
 

 

   

 
 

   

 

   
  
   
  
  
  
 

 

     
 

 

 

 

 

 

 

 

 

Place of Eire
TT TRC it: LET,
“oy Iphsseaeees PYTIRUCKKING LLC RICHTON. MS mgt No
1 Lf pRB tabiity Insurance Co, . ; Liability Policy No. Insurance
i _ | PROGRESSIVE GULF INS CO 061719250 NAIC. Numbar
t : : ae - ’ eee pene
SCENE a Driver Condilon [ Sobriety! Alcohol: No Type Alvan Alcoho! Test Typa Orig Orug Test : Maneuver
See I Olficar Option Drugs: No Test Given 6]--Resutts- NIA] -rearciven 4h Regs 97 —
: Most lamitul- Trave! Road Name “LT Road Code ~~ Trrivel Ohegen Unit Coatributin
r ve ig
{7} | Event for MV | MCC RARY RD 1597 : Circumstance
COM Sequence | Eventi | Evert 2 Eveni 3 Event 4 ~ First Hanvdu: .
EH of Everts 19 . 22 97 gr Evant Location 1 | Areas Damaged Are Shades
. Veh Year iAako Veh Made! Body VuN, ~ Under Caan
ys TOQE
| 4994 | PTRB | 379 97 1XPSDB9X2RD338857 ps |
be Ovener’s Name License ~
ua yee “ Yoar
a DUT LLC . | Tag Number 2018
us 5 SveetorR.F.D. Clty
3 OS 204 A HICKORY GROVE CHURCH RD RICHTON 39476
& 5 Type | Usage Emordaency Slatus | Pracars Status [Placard Requked | Wazardous Cara | Hasaadour Cage
: w 97 97 _ __ 9? Reoased?
1 L] | gl aiacament’ T Oversizedtoat | W Ves Om Oana TE Spead lima Est Speed |” Crtation Offense(a) Ghaqed
= Have Permit? Ociee | :
w 3 ot NA NIA | 1 45 Mev 5 ompH None
Dantage Severity Towed? Vehicle Towed By Yio: " ——
4 g7
Tonved To Where a
1
| Attachment
i Point of
' we 6
! Initia! Impact 15 |
} aa
4
[ (—— ‘ote Fuil Nema S¥eat Address City and Stole mp Telephone {
I 2 a I DEBRA — FOWLER _ 9661G CLEBORNE RD ___£ CENCHULA AL 36521 (251) 645-557
earers ad 6 03 1959 | Rate {| S De state] Oriver Licertse Alo. OL OL Staus | Restiet COI. Status Endorse 786
| NO | so | Month [Day _Yoar 7 4 — AL | _ 424 8110 _ OM i Cc victations 97 g7Mwations 7
Place of Employment _— ~~ Rosidence Less =“
de . ___. Snemployed . Than 25 Mites Yes
[]} gy Liability tnserance Co. ; Liabilty Poticy No. Insurance
cerr [EL Dairyland Auto 614599540 en Number
! SCENE OW" Daver Condition Sobriety? Alcoho:: No Type Aicohot Alcoho! Test “Type Orug tng. Orug Test Maneuver
™ 1 _| Officer Opinion Onigs' No Test Given 6) Resuts NIA] rea Given JA Resuits I? i j
Mast Hanatut Travel Road Name Road Code Tr Di ~— F
bo avel Direction 1 Unit Contributing I
| L] | Evert for MV 29| MUCRARY RD | 1597 1 Circumstance 97
com Sequence | Event t | Fvent2 i “Evan 3 Event 4 FustHatd 0 2
VE ob Events | 8 j 22 | 1 | 97 Event location 1 “yoas Damaged Are Shaiied
i Veh Year Maka Veh Mode Bod .
2 a qi ly Vi N. + en C. 2
200+ CHEV __ 1500 SLVR 4x2.4.8L | ? 4] Under Camoge |
iF ~ Gamer's Name oO - OO gense
5 & Same Tag Number 28 P3680
w & | 1 Steet REO . City ~~ T State :
io x i Sarne
| iE é | Type Usage Emergency Status | Piscani Solos Placaré Requiod | Razardovs Cane
1° z i i 97 97
leon pes Pree etree ————
1! 1 T Yes, Did Oven Coad i Speed Unt Est Speed

; <
i
L

   

us

3 Allachment TOversiz Zeghaw ft

= | Have Permit? eter |

to | NIA NIA 45 Meu} AS apy
Bi9e Seventy fFowed" + | 7 Vehioe fect By wWnom da nent eb

I

  

 

    
 

Towed To Where:

 
   
 

 

 

  
 

 

Portal
nite! inpact

 

~ Received Date: 11/28/2016
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 85 of 115

 

   
      

 
     

 

1126/2018 = 41:45 p Page: 5
5 2.4, ofS Passenper rn tna cn eec nena tater ent ROIS me Te
' se
: Te Motareyety, APY 5 Ss rn nae anc ce
‘ eee té- Pecestria renee cence?
j __. we Tostian 6 ~ Not in Patsoagar Compaunie. ;
i 19 | §3+ Rider of Damassic: Aninya? ST -NOA eeepc
, |} 4. Se - Not Appivate
j L J 7 | ‘ ne Of Non-Motortzeg Vebicie 88. Other lee, |
bee - ie 15- Passe . ° any
i z ete ee tl issenger of Gus @9 - Urknown |
anata . i
A }
ee
t

  
    
   

UNINJURED OCCUPANTS

  
   
 

   

 
 

i Unit] tae Dan) ta
i Alte qe Sox fin, a ne
No | . bag cae | pen fee Bidh Date 6 7
7 PES fet” jo [Ss RTA er
i , - Se 1 bag
a BP Tt | 05/15/1982 | 3 y Po fee i
vets ee cette ome eee eho f Ff 5 | g [2

 

DIAGRAM

Be waw Busey meer Dem cere za
2 SO aaa rty- wy aU:
ER wn pee ec YEO TSS Leno vane “WRN noes eee -anniay-
Seo" TE nae VRE ge

    

 

   

Ressraay t é
[SASS SSSR. SS SY AE AY GA fea Ml eh mw ane BU IS kee eee
era en, Se BRS Mens BUR vase exo

V1, AN EMPTY LOG IRUCK WAS ENTESIy wag 7 -
jv, AN EMPY TRUCK, WAS ENTERING SOUTH BOUND Ween nee ROM}
ON MOCRARY RogU RUCK WAS > SOUTH BOUND MCCRARY ROAD FROME GAS Ear ARKING (O°

7 rH | ROM AG, T. V2WAS TRAVELING;
2 DRIVER DID NOT REACT IN TIME To AVON ne THE TRAILER AS IT WAS PARTIAL Lin roe NORM ENS THANE WAS TRAVELING NORTH
| OPE Ie RAILER AND MADE CONTACT Witty THE TRAILER'S Rew ene DE Te PROACHED

E IVER SIDE TIRE. v2 was

 

 

THEN PUSHED BACKWARD, PARTIALLY OFF THE ROAD

ly D IVER STATED E ‘ ‘ = ~ E

: 1 DR a ED} Cc ‘

THIM, OULD SEE V2 AP} ROACHING FROM AIS ANCE AND HAT HE 3 AS IN LOY E i H A Ny 4

| LPs Le t VAS Ih L W GEAR WHEN SHE M. DE COR ACT WIT}
nu A vVrihy

t
i |
v2 DRIVER STATED SHE SAW THE TRUCK ERM
SM OF : TRUCK ENTER THE RO~ er eye i

K ENTER TNE ROAD BLT SHE COULO NOT SEE THE TRAILER BECAUSE 1 i

me A PEMA SE IT DID NOT HAVE ANY LIGHTS |

i! f LIGHTS :

loner

LOT AND UNHOOK FROM THE TRA ER ¢¢
OM THE Scene ROM THE TRAWLER SOIT COULD BE REPAIRED AND A

THE GAS SIATION PARKING
ql SEATION ING
SABLE TO DRIVE THE TRACT :

      

 

   

|
i
i
|
|

Panantinnl mot a
Received Date: 11/28/2018
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 86 of 115

11/28/2016 11:43 p Page: 6

VIRONMENT |
{

  

 

 

   
 

   
 
  

 

   
   
   

 

 

             

 

 

 

 

       

 

 

 
 

 

  
 
   
  

 
   

 
           

  

 

 

    
   

 

 

 

  
  
 

  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Read . Roadway r Workzare: | Lp Workers Twarone Lie} ~~ T Gontitx é Ff Goatao
Surtees | if Condition ‘Vyne | di [Peseact NotApglicebie Enforcement | g7| Girsumstances | Maris joi |
Twa i f db? vain Plesent? 97] en Rosdwey
Vision Traffic Opposing | One-
1 fopscur{ $ feontes: Lane s} 4 vay | No
i Source | ! ec By } Sacaratien | ce Suect
1 Toh Number of Units gia | | DOT Ratrond Crossing No.
: 2 3 i }
sunt | — | involved Road | Roadway [eteane | Workzone | ~~ | workers / Work2one Liny | Contributing | Conhib :
i No. | 2 | Road f [Surtees] 1 | Contion| 1 [| Reawa? | 4 | Type | 97 | Present; NotApplicable Enforcament | «| Clraumstances} 4 Mall In 1
: Badoe |_twe | — tof ep _ | 87F environment Roadway
. Cottrib Rawsy i Vision Trathc. { Teattic Gepasing TraWicway | Tem aK fe
Materlal Curve &f 4 [Qoseurf 1 {Con} 10 | comm! | $7 Lane 5 Lanes 2 flares a
Source | Grade od By _____ | Funstionine Senaration | : . q
{Total Number of Units Light Weather Locnie ~
: 2 4 1 3
{ NIA
Name of Photographer ~
. ADAM C THOMAS
} Time Paice Notified — Time Police Anived Tima EMS Apnved EME Response Run #
i 10:51 FM 11:07 PM NIA NVA
| Nene of Investigaling Officer Offlose 1D Agency ORI
| ADAM C THOMAS 1398 ALDPSO2ZA0
i Namo of trvestiyating Olfrrer 7 | Cffiser 1D Agency GRI
i
i The data on this port refiects the beat knowledge. opis, and boliet regarding the crash. bai no warrant is made as to the factual accuracy thorool.

 

 

Received Date: 4 1 (28/2018
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 87 of 115

iL/28/2018 i1:43 p Page: 7

ASV-G7E how 804

  

aA

  

8 UNIFORM TRAFFIC CRASH REPORT

Unit No { ; . . .
ch/Bus Suoclemertal Sheet

{same as of main report)

  
 

_____ General Instructions

 

BOTH of the Following criteria:
€ weight rating (GVWR} or a gross combination weight rating
ine 9 of more, including driver) and;

 

 

i Compfaie this form each quatifying vehicle ONL Y if ihe crash meeis
3. The crash involved a qualifying vehicle (a Wuck with a gross vehic!

(GCWR) of more than 10,000 pounds, or Haz/Mat placard, or a vehicle designed to carry n
B. one or more persons injured and taken from

A. one or more fatalities
from the scene as a resull of

2. The crash resulted iri at least one of the following:

the scene for immediate medical attention, of C. one or more involved vehicles had to be towed

i disabling damage or had to receive assistance to leave.

|
|

 
 

Screening information:
Number of Persons:

 

 

 

   

; Number of Qualifying Vehicles:

|
i Trucks with GVWR or GCWR of more than Sustaining fatal injuries 9
|

 

 

 

 

 

 

 

i 10,000 pounds or Haz/Mat placard 1
| Buses designed to carry 9 or more (including driver) Transported for immediate medical treatment 9
i Number of vehicles towed from scene due to damage 7

Vehicle Information

    

 

 

 

 

 

 

 

r Weight Rating of Power Unit ofthe Truck _ Hazardous Material Involvement

Did vehicle have a Haz/Mat placard? (J

     
   

 

| 3. - More than 26,000 pounds 1 -f Yes, include following information fram piacard

A. Name or 4-digit number fron’ Diamond or box

| B. The 1-digit number from bottom of diamond oes

| Was hazardous material released from THIS vehicle's cargo? ] |

bee antennae are tee nn ee ved a . . __. To
Bus Usage

Vehicle Conhguration
9. - Tractor with semi-traiier ! 1 - Not 6 bus

a an i nen tte ee gece
Cargo Type

7.-None

 

 

 

iz. - Log

| Cargo Body Type
i
|

 

    

 

 

 

 

 

 

: Motor Carrier Information

 

 

 

 

 

 

 

 

 

 

   
 

 

 

 

 

 
   

 

 

 

 

 

 

 

(-MOLE-I(NOT a noir confer eniee NONE under Carder lame. 001 None under Camerlielizilon Sunk aca lo Sequence Of Evens $ :
| Carrer Nama DJT LLC
"Carder Phone ~ ~ oo rs a
| Carner Mailing Address (Street or P.O. Box) 204 A HICKORY GROVE CHURCIT RD eee a
| City, State, Zip RICHTON , MS 30476 a a oo
: Nor 8) eee
| Motor Carrier Type 4. interstate carrier cere nit tet
| US DOT 2725799 ICC MC nn STATE NO. ya
STATE OTHER COUNTRY AUTHORITY ee COUNTRY NA oe
CSE RSA ___ Sequence of Events nN:
; NOTE: for THIS vehicle ~ list up to four Event #1 1C Event #2 13 Event #83 ¢ 87
~ Non-Collision 4. Runoffroad «2. Jackknife SS verturnea (lve) Dosa away
5. Cargo loss or shift 6. Explosion or fire 7. Separation of units 8 Cross median/centerline
, 8. Equipment Failure (brake failure, blown tires, etc.) 10. Other non-coilision 14. Unknown |
EVENT ‘Colision with 12. Pedestaan 43. Motor Vehicle in Transport 14. "Parked Motor Vehicle 18 Tray
: CODES 16. Pedaleycle 17. Anima} 18, Fixed object 18. Work Zone Maintenance equipment |
20. Cther movable abject 21. Unknown movable object |
Not applicable” 97° Not applicable 777mm Barren neers ennnns |

 

Received Date: 11/28/2018
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 88 of 115

Page. 9

11/28/2018 11:43 p

 

 

 

 

Definitions |
—— Reportable Crash
A motor vehicie designed, used ar maintained primarily for the | A highway related incident normally invesligaied by a
, lransporiation of property. For the purpose of this form the police officer and reported on a standard crash recor
vehicle must also meet one of the following critesia: form invelving one or more tucks or buses (as defined
here) which results in:

; " Have a GVWR or a GCWR of more than 10,006 pounds, oy
* Carry a Hazardous Material Placard * One or more fatalities, or
* One or more non-fatal injuries requiring

transportation for the purpose of
obtaining immediate medical treatment, or

* One or more of the vehicles being removed

  

ss

   
 

 

 

ruck

!
|
|
|

 

Bus

LA mator vehicle providing seats for 9 or more persons including

ihe driver and used primarily for the transportation of persons.
trom the scene as a result of disabling damage, or

Trailer “ Qne or more of the vehicles requiring intervening

assistance before proceding under its own power,

A non-power vehicle towed by a motor vehicle.

L

2. Light truck (van, mini-van, panal, pickup, sport utility vahicie}

 

 

 

 

   

Typical Vehicle Silhouettes

 

 

1. Passenger Vehicle 3. Bus (seats for 9-15 paopla, including driver)

  

 

 

   

4. Bus (seats for more than 15 peopis, including driver) 5, Single unil truck - 2 ayles/ 6 tiras

 

 

 

 

 

 

 
 
   
   

|

i Typical Hazardous Material Placards

a hn
; Aes CH

4s _ x
COXDEER> Creag ><

SE ON f
MA a

 

wa eeenine een nencenee dS

Received Date: 1 1/28/2018
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 89 of 115

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

   

 
 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
    

 

 

 

 

 

 

 

 

‘Received D Date: 1 1/28/201 8

 

 

 

 

 

 

  

 

 

28/2018 11:43 Page: 9
peer - ~ ~~ 1
ae ep —
Category Code Description
yne vt : Peaune ¢ Humber Cate el Noi Set j
Report tleader Unit Type | a [ Pheup I Drivat Piace of Emoyyment of Net Sat I
so — ~ ~ er T — at
BEING pes Ayhl of way for 1 Unsrnp: {
» Liabon And Trae Cont uling C rcumsuince oP driveway Driver Place of Emp oyment Unems
; aa
i Losation And Tine Contributing Unit Hi Unit Griver Race $
i Coalraved Access Mphvay
1 Location And Tine Lonatica 4 Orlver Resideice Within 25 oe Mo Ne |
- ! {
i Legal And Tie Coordinate Status Known Koowey Driver Resnieice Within 25 Mies lL: sf Yes
f
i Location Ang Tow | Coordinate Type L =) From conputerized map Oriver | Tisve! Direction | oT Nonh
i t ~
: i
{ Location And Tme | Crash Mannar | & [asa {frottl-lo gids), opposite draclion Oriver | Travel Direction | | South |
Location And Tenn | Cmst Severity | QO ut Propadiy damage only Vehicla { Altachment [_, | None |
[ Location And Time | Distance Node Unk | 0) Feet Vehiaie | Attechmont fs [ Log vailer
{
| { | Nol appiicabie - not passenger cut
t ccalon And Tme Detracted Driving | Or Nol appinahte (not dstacted) Vehisie { Body persua'! van, or SUV
! a j ee
{ J
| Location And Tine | Hamiu! Event | 2? i Collision wih venice in traific Vehicie | Ciation Ollange re Hone |
P
r
-L Location And ‘ne_| Hignway © Classifiastion... ns | Gouity - --Vehicie -- Damane Savarhy fe Major. disables
Location And Tine | Highway Side i Nontnoaung Vehicle | None
Location And Tine | Roadway Festure : t No special feature Vehicle !  Ememency Status Not npplicable
;__Lumation And Tee | Senex Bus Related | | No Selo bus invaived Vehiiie Eslinaied Speed Code Not sat
1
Localinn And Time Ting Diaplay Formal 10 | Swndard Vehiste Hazardous Cano Nol applicable
: hazardous ane Release
j Driver Aisohol Teast Type 6 No Tesl Given Vehicle Type 4? Not applicable
' Cammercal Driver Uconse K12 Chid Geing To Or |
; Driver Status a7 Not oprigadle f unlicensed Vehizle From Schoo | g Not Set
: Commarciat Oriver License | |
j Driver Status c Curent! vai Vehicle | Make CHE Chavidiel
t een wc ee eed ie
i Fated to yield right-ol-way trom
s Driver Conriunng Circumsignce ed dnveway Veta Make FIRB Pateibuili Mator Co
t Driver | conrtatne Circumstancs | g7 | bol appiisabia Vehicle | Nan-Hotorist Ac! ation | oO Hot Set |
ie ~ . mae
; | | |
Drever | Oriver Address Code © | Not Sat Vehicte Non. Hotoris| Lonat ion % Wor Set
i :
Osiver Chives Gonditign | Apoaatiy nomi Vebiie __Dvanizes Load UA NalAnpticabie
-|— te were ~
i Driver | ove License Class Code Lo - Not set Vehicle Oversized Load Perm NIA | NotApplico bla
if
' Driver License
i Oriver Endoeseinent Vanele Caner Adetrass Code Not Ser
: Oriver Driver License Number | G | Nol sat Velucte yd Ownot Address Code I. Same Same |
: Tee a, | |
'
Driver Oriver License Rastivtion 97 | Nol aapiercie Vehicle | Owner Name ¢ ode No Set
i [ i
i Driver | Orvor License State Code » | No! sat Veltkice Owaer Name Goode Same Same us driver
| Dever Diver License Stelus I 7 Curent / valid Vehkie Piacand Reauiie Not siavicable
~ ea eee
: Breer Orivar Kame Gout Not Seat vennie __Pineaed Status Fm
Dever | Ong Test Resvit 97 7 Nol epplicable Vehicle | ‘Taq Numer Nol set {
s f——-— = t ee
i Oriver | Drug Test Type I | No test given Vetvicte | Tag State | Not sat
salen 2
: Driver _ Gender 1 Male Vehizie Tag Year | Not set
: ~ i ~
i Orive | Gender 2 ___,_ Fomute Velvicie _ Jaw Status a Towed due lo disabling damage |
Po] |
Denver i Herta! Event | Verigte ' Ton Slats | Now iw edd i
fo eee. en |
Driver Liabiity ina. Policy Code Q | Nai Sat Vehicte I Towed Code i a Not Set i
+ fen tanen as {
| Labity iasurinse NAIC | ! | j
: Driver I Number Code } Not s Sat Veitisla
— } ‘ seen aoe oF -
!
Orebor Maneuver 5 | Moveme: ray Slraeght Vehwun |
|
Onver ADEUVEL a Ente i I
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 90 of 115

Page: LG

  

 

Baseription

      
   
   

      
 

  

Cetlegery

   

 

 

  
 
  

  

 

   

 

 

 

 

    
   

 

 

 

 

 

 

 

 

 

   

{ Unmpiread One RapAaes Slatun
[eanaeiaells Seeaelininatialiiasdiel a

i
4 : TrudcBus Suapleriat al i nA

i

i _ Net set TruckGcs Suppiamant $ USDOT Nurnber Cece | a j |
$ t
Vehicin Yeur . XN sah TrackBus Supplement I Neticle Cont gs | 9 | Tractor wit
oo . , , an ok . .
1 Untied Occupants | Ane Carle 76 - BA Trak Bis Supplement | Weigat Rating 3 | More than £6,000 pounds |
{ Unbigredt Occupants Aurhg Not staked
:
: Uaiipred 0 Oschipents: Arhag yed front ne swith
ar ft 1
i freed Ocaspants Birth Ole Code Not Set |
t — a {

Uninjured Occupants Gender

 

ope

 

Gender

 

Uninjurtd Occupints |

Oeeupant, Type

 

 

| , |
| ovine |

| Uninsured Gecupans
i |
i 2 | Shoulder aad lay bell used

 

} L
‘
pom
7 — fo i
Let,

| Salety Eaulpovent

 

 

 

 

 

 

| Roadway Environment Road Bridge Gonditan

 

 

: Roauway Envrannent Road Surace Type

 

Asphat |

Roadway Condition Dry

 

|

| Rogeway Environment
t

i

Uninjgsrad Qeeupanis 2
: Enviroameniat Contributing i
i Roucwiy € nvitonnent __ Circumstance | None pparont
. ~~
| Roadway Environment | Light Gendition | 4 notlighted
Roarhvay & avirariment | Locaie 3 Shonping of business \
y
Roadway Environment | oppo Laie Seputation i 4 | Solid oainted tines |
i |
i | None spogant
i
I
t
|

« Ravaueay Enviconment Grage Slrarght evel

 

; Reacway Eavimnamen Nave

Roadway Malerat Source Net applicable

 

Readway Matera

Roadvay Curvature Aqd |
: Roadway Environment |

Trafic Contra’

   

? Roadway & rears |

Not anplisabie

1G
Traffic: Control Status | gr

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

j '
j i
j Roadway Enaronment i
j | ~
* Roadway E nvinarwaent Vathoway Lane Count z i Two anes |
: |
, Roadway Environment Ture Lane Presence 1 | None
|
: Roudway Environment Vision Gbsecuration } Not obscure
; i
* Roadway Environment Weather Concaicn 1 |
‘ Workzone Law |
; Roadway Envroamen | Eacorcement Presence go. Not opplicabte
t t |
| Roadway Environment | Worone Raiationship 7 | Not 6 f telated Io workzone
| i
| Roadway Ravironment Worse Type 9 | No! apotignhte
o
: Trck:Bug Supplement Bus Usage j Not # bus
f TruckGus Supmemest | nO Body Type 1Z Log
| a
Cargo Typ” } Nang
TE a | {
S Tnchfes Suppternent ! ___ Curries rAgESS Gove t | Nat Sei
i _ |
i Truckiisus Supplement | Cartier Name Cote a | Nat Say |
: | pT
i fruckBue Suppement | Carrer Prone Code o i Mot Set |
' we eccte ones
Tic fus Supplement { County Mumba: Coow NIA f Nol apwissate |
pone } |
= | Not pppesabs i

 
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 91 of 115

PYMUPD ONE CCIE.
A1738 B DEARMAN ALTA LOI TREN WHE
314 D MAIN ST COMMERCIAL
LEAKESVILLE, M48 39451

Policy number: 06177925-0

Named insured
writen by:

 
 
 
  

  

‘ogressive Gull Insurance any
ber )2, 2077

foriod: May 16,7007) May “6. 208

 

DEBORAH GRAHAM

97A ANN HINTON ROAD eage i of 3

BEAUMONT, MS 39423 +
progressiveayent.com

Online Service
Make payments, check Billing activiiy, print
: ockicy documents, oF chack the slaius of a
a f 4. clare.
Commercial Auto .
1-601-394-5000

A1738 B DEARMAN ALFA

insurance Coverage Summary {1736 BDEARMAN ALFA
. . . ontac your agent for persoralized service.
This is your Declarations Page 1-800-444-4487

for customer service Hf your agent is

Your cove i) ge has changed ce en unavailable or to repona dam. _

 
  

Your coverage began the lator of May 16, 2097 al 12:07 a.m. or at the time your application ts executed cn the frst day of the paticy

period, This policy period ends on May 16, 2078 at 12:01 a.m.

This coverage summary replaces your prior one. Your insurance policy and ary policy endorsements contain a full explanation of your
coverage, The policy limits shown for ar auto may not be combined with the [imits for the same coverage on ancther auto, unless the

policy contract allows the stacking of fimits. The palicy contract is form 6972 (06/10). ihe contract is modified by forms 2852MS
(09/06), 1198 (01/04), 4852MS (05/05), 4881MS (03/12) and 2228 (01/11).

The named insured organization type is a sole proprietorship.

Policy changes effective December 11, 2017
Premium change: $4,553.00
Changes; Coverage has been changed on your policy.
The auto coverage scheduie has changed.
The changes shawn above will noi be effective prior io the time the changes were requested.

Outline of coverage
Descration Lniis / Deductible Premium
$17,095

Liability To Others

Bodily Injury and Property Damage wabilily $1,000,000 combined single limit
Uninsured/Underinsured Motorist $100,000 combined singie limit ELT.
Uniesured Motorist *roporty Damage © $25,000 eachaccidost gag 348
Compichonsive me SE ee . oe So oe
See Auio Coverage Schedule limit of liability fess deductible
Catsion BS 1585
Sec Auto Coverage Schedule Limit of liability less deductibie
Subtotal policy premium $20,057
. $20,097

Total 12 month policy premium and fees

 

Form 8489 MS (03/57)
Case 1:19-cv-00311-WS-N

Rated drivers
1 DEBORAN GRANAK
2. BILLY STEPHENS
3. RONALD GRAHAM

Auto coverage schedule

1. 2003 Frht Col
VIN: TFUJABCG23PK221.90

Liability babiiy, UME UPD
Premium $8,270 $15/ $1714
: Comp Comp Collisions
Physical Damage Deductible Premium Peducubie
$410 $1,000

Premium $7,000

2. 1994 Ptrb 379
VIN: TAPSDBSXZRD338957

Liability Liability _ UIRIUIM BL UNEP
Premium $8,077 $157 $174

: Comp Comp Colission
Physical Damage Deductible Premium Deducible
Premium $1,000 $305 $4,000

3. 2030 NON Qwned Attached Trir ™*
VIN: NONE

Liability uabiiy
Premium $374

4. 2030 NON Owned Attached Trir ™

VIN: NONE
Liability fade
Premium $374

“A vehice’s stated amount should indicate its curren: retail value, including any special or permanently atiached
event of a total ‘ass, the Maximum amouni payabie 's the lesser of the Stated Amount or Actual Cash Value, fess deductible

Document 1-2 Filed 06/21/19 Page 92 of 115

 

“$12,000 (inciuding Permanent'y Attached { quip)
Radius: 200

Staied Amount:
Garaging Zip Code: 39423

Collision
Preruum Auto foiai
$9,864

“$10,000 (including Permanently Atlached : quip)
Radius’ 200

Stated Amount:
Garaging Zip Code: 39423

Collision
rerum Auno ‘aa!
$732 $9,445

Garaging dip Code 39423 Radius’ 200

Auto fola

$374

Garaging Zip Code: 39423 Radius: 700

Auto lov!

$374

equipment. In the
ibe Sure

1a check siaied amount at every renewal in oraer Lo “ecere the best value from your Progressive Commercia: Auto policy.

“Non-Ownec traver but only while atiached to a listed power unit saeclically described on the declarations page.

Premium discount
Policy

06177925-0

form 6489 M3 (03/9 7}

CDL Experience

   

Cornea
Case 1:19-cv-00311-WS-N

Additional Insured information
Aad ilunal taste

? Acaiional lisured

Agent countersignaiure

(ue ow,

form 6489 iS (03/12;

Document 1-2 Filed 06/21/19

   

RICHTON TIE & HEM

212 MCNNIS ST PF EAL, MS 39065
CLARK EARMS
207 HICKORY GRO R-CHION, MS 39476

Page 93 of 115

 
Case 1:19-cv-00311-WS-N DOBURIAME NT 26 Filed 06/21/19 Page 94 of 115
=, ELECTRONICALLY FILED
2/4/2019 4:53 PM
02-CV-2019-900202.00
CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

 
 

DEBRA FOWLER,

Plaintiff,

Civil Action No.: CV-2019-900202
DJT TRUCKING, LLC; TIMOTHY G. ROGERS; PLAINTIFF REQUESTS TRIAL BY JURY
DAIRYLAND INSURANCE COMPANY;
Fictitious parties A, B & C, being those
persons, entities or corporations
responsible for the acts complained of
herein whose identities are not known
at this time,

* &€ &€ € £€ € BK HK & * * © € &

Defendants.

PLAINTIFF’S FIRST SET OF INTERROGATORIES AND
REQUEST FOR PRODUCTION TO DEFENDANT TIMOTHY G. ROGERS

Comes now the Plaintiff DEBRA FOWLER and propounds the following First
Interrogatories and Requests for Production to the Defendant TIMOTHY G. ROGERS (“ROGERS”)
to be answered and responded to fully and completely within the time frame required by law:

INTERROGATORIES

1. State your full name, residence address, date of birth, and Social Security Number.

ANSWER:

2. Please state the name and address of your employer at the time of the subject crash.

ANSWER:

3, Please state whether or not you were working at the time of the subject crash.

ANSWER:
Case 1:19-cv-00311-WS-N Dogym@pin:?, Filed 06/21/19 Page 95 of 115

4, With respect to the motor vehicle occupied by you at the time of the collision made the
basis of Plaintiff's Complaint, identify its owner by name and address, its Operator by name and
address, and each of its occupants by name, address, seating position, and relationship or
connection with you.

ANSWER:

5. State whether or not the tractor trailer you were driving at the time of the subject collision
had a GPS device, event data recorder, or any data recorder of any kind, including those installed,
produced and/or owned by a third-party — including an insurance company ~ installed on or in
the vehicle you were driving at the time of the subject collision. If yes, please identify the device
by make and model and who is in possession of such device.

ANSWER:

6. State the approximate time you went to sleep on the evening before the date of the
collision, and the time you awoke on the day of the collision.

ANSWER:

7. Identify, in chronological order, each place to which you traveled on the day of the
collision, and, as to each, identify the name and address of each place, your approximate arrival
and departure times, and the purpose of each trip.

ANSWER:
Case 1:19-cv-00311-WS-N Dogument dea . Filed 06/21/19 Page 96 of 115

8. When did you first start driving a motor vehicle, and at what age did you first pass a
driver’s license exam? In what State was your first driver’s license issued to you?

ANSWER:

9. Have you ever taken a driver’s education course of any nature? If so, state whether the
course was mandated or voluntary, and describe when and where you took such course.

ANSWER:

10. Describe any and all special training you have received and/or education courses you have
attended relating to driving tractor trailers?

ANSWER:

11. State your recollection of how the collision referred to in the Plaintiff’s Complaint
occurred, including what you did in the series of events immediately leading up to the collision,
what the driver of each of the vehicles did in the series of events leading up to the collision, what
signals or warnings were made or given just prior to and at the time of the collision by any person,
and all aspects of the collision in the sequence in which they happened.

12.

ANSWER:

13. Why did Plaintiff's vehicle collide into rear of your tractor trailer?

ANSWER:
Case 1:19-cv-00311-WS-N Dagaagping% Filed 06/21/19 Page 97 of 115

14. Do you agree it was dark at time and location of the subject collision?
ANSWER:
15. State whether there was any lighting or reflective material on your tractor trailer to make

it visible or noticeable to other vehicles? Where was any such lighting located?

ANSWER:

16. Was the lighting on your tractor trailer functioning at the time of the subject collision?

ANSWER:

17, Were there any mechanical problems with the truck or trailer before the collision?

ANSWER:

18. Have you or anyone else to your knowledge ever reported to anyone at the company any
lighting problems associated with this trailer?

ANSWER:

19. Who was responsible for maintaining and inspecting the truck and trailer before each

use?

ANSWER:

20. Please identify by name and work performed, all persons and/or entities who/which
Case 1:19-cv-00311-WS-N Document? Filed 06/21/19 Page 98 of 115

performed any work on your tractor trailer after of the subject collision.

ANSWER:

21. How long is the average time it takes for the truck and an empty log trailer to cross over
one lane of travel to enter the roadway in the other lane of travel?

ANSWER:

22. Did Plaintiff appear to be travelling at below or above the speed limit when you first

noticed her vehicle?

ANSWER:

23. How far away was Plaintiff when you first noticed her vehicle?

ANSWER:

24. Did Plaintiff appear to be slowing before the collision with your tractor trailer?

ANSWER:

25. Approximately how fast was Plaintiff going when her vehicle impacted the trailer?

ANSWER:

26. With respect to the collision, which is the subject of the Plaintiff’s Complaint, state the

approximate speed at which your vehicle was traveling at the time of impact, and any facts on
Case 1:19-cv-00311-WS-N Degumeahtie Filed 06/21/19 Page 99 of 115

which you base that estimate.

ANSWER:

27. Describe any and all policies of insurance which you believe covers or may cover you for
the allegations set forth in the Plaintiff’s Complaint, detailing as to such policies the name of the
insurer, the number of the policy, the effective dates of the policy, the available limits of liability,
and the name and address of the custodian of the policy.

ANSWER:

28. If you consumed any alcoholic beverages or took any drugs or medications within twenty-
four (24) hours prior to the collision made the basis of the Plaintiff's Complaint, state when,
where, what, the amount, and with whom you consumed such alcoholic beverages and/or drugs
or medications, and/or who prescribed any drugs or medications.

ANSWER:

29. State the name, residence address, telephone number(s), and the substance of the
knowledge of each and every person whom you know or suspect to have witnessed the collision
made the basis of this lawsuit.

ANSWER:

30. if you are aware of any statements, written or otherwise, which are in existence in

connection with the subject collision, please state the name, address and telephone number of
Case 1:19-cv-00311-WS-N Document Are), Filed 06/21/19 Page 100 of 115

the person making the statement, the date the statement was made, and the name, residence

address, and telephone number of the person presently having custody of each such statement.

ANSWER:

31, If you are aware of any photographs and/or videos taken either of the crash itself, scene
of the collision, the vehicles involved or any injuries, please state when these photographs and/or
videos were taken and attach copies of said photographs and/or videos to your answers to these
interrogatories.

ANSWER:

32. If you have ever been convicted of a felony in the last ten (10) years, state the nature of
the felony or felonies, the date or dates of the conviction, and the place or places of the

conviction.

ANSWER:

33. If you contend that any actions or activities of the Plaintiff or any other party other than
you caused or contributed to the collision made the basis of the Plaintiff’s Complaint, state their
name(s) and residence address(es), what each such person did or failed to do, the manner in
which they contributed or caused the collision, identify all persons by name and address who
have knowledge of any facts supporting this contention and attach to your answers to these
interrogatories any and all letters, memoranda, notes, correspondence, and any and all other

tangible evidence supporting your contention.
Case 1:19-cv-00311-WS-N Dogumepins4, Filed 06/21/19 Page 101 of 115

ANSWER:

34. Describe in detail your complete employment history for the past ten (10) years,
including name, address, and telephone number of each employer and your job description, and
your reasons for leaving each such employment.

ANSWER:

35. State whether you have been involved in a motor vehicle collision prior to or since the
subject crash. If so, give the date, time, location and parties involved in such collision, and
whether or not you were the driver of one of the vehicles involved, or whether or not you were
convicted of any charge of improper driving arising out of such incident?

ANSWER:

36. State whether or not you were using a cell phone, in any manner, including, but not
limited to, looking at the phone, talking on the phone, texting or any other form of social media,
at the time of or immediately before the collision. Provide the name, address, account number,
and the assigned cellular telephone number for any and all cellular telephones which you owned
or had in your possession, in the vehicle at the time of the collision and provide the cellular
telephone service provider that you were using at the time of the collision made the basis of the
Plaintiff's Complaint.

ANSWER:
Case 1:19-cv-00311-WS-N Dogument de2, Filed 06/21/19 Page 102 of 115

REQUESTS FOR PRODUCTION

1. Produce a true and complete copy of the front and back of your driver’s license.
ANSWER:
2. Produce true and complete copies of any and all photographs, films, slides, videos, or

other graphic depictions you, or anyone acting on your behalf, has of the scene of the collision,

any vehicles involved, and/or any injuries received by the persons involved in the collision.

ANSWER:

3. Produce true and complete copies of any and all accident reports, incident reports,
investigation reports, or other written documents of any type whatsoever regarding or referring
in any way to the subject collision, and which were not specifically prepared in anticipation of
litigation.

ANSWER:

4, Produce copies of any and all bills, invoices, estimates or any other document regarding
any work performed on subject tractor trailer after the subject collision.

ANSWER:

5. Produce true and complete copies of any and all policies of insurance which you contend

or believe cover or may cover you for the allegations set forth in regard to the subject collision.

ANSWER:
Case 1:19-cv-00311-WS-N Dogymentd.2 Filed 06/21/19 Page 103 of 115

6. Attach a copy of the cellular telephone bill(s) and/or record of calls, texts, etc. made
and/or received by you for the 24-hour period immediately preceding the collision on the date
of the subject collision through 12 hours after the collision for any and all cellular telephone
complains with which you had cellular telephone service and/or for any cellular telephone in your

possession at the time of the collision made the basis of the Plaintiff’s Complaint.

ANSWER:

7. Do NOT destroy sell, transfer or dispose of any cellular phone you owned at the time of
the collision. The phone(s) are evidence. Destruction or alteration of evidence may lead to
sanctions. Please produce any cell phone you owned or were in possession of at the time of the
crash. We will agree to arrange a mutually convenient time for inspection of the phone if it is
your primary phone.

ANSWER:

Attorney for the Plaintiff

Zs/ Eaton G. Barnard

EATON G. BARNARD (BAROS59)
Citrin Law Firm, PC

1904 Dauphin Island Parkway
Mobile, Alabama 36605
Telephone: (251) 888-8888
Facsimile: (251) 888-8000

Email: eaton@citrinlaw.com

SERVED WITH THE COMPLAINT

10
Case 1:19-cv-00311-WS-N Dogyinenida2, Filed 06/21/19 Page 104 of 115

ane, ELECTRONICALLY FILED

1/21/2019 4:53 PM

 

02-CV-2019-900202.00

CIRCUIT COURT OF
MOBILE COUNTY, ALABAMA
JOJO SCHWARZAUER, CLERK

IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

DEBRA FOWLER,

Plaintiff,

Civil Action No.: CV-2018-

DJT TRUCKING, LLC, PLAINTIFF REQUESTS TRIAL BY JURY

TIMOTHY G. ROGERS;

Fictitious parties A, B & C, being those
persons, entities or corporations
responsible for the acts complained of
herein whose identities are not known
at this time,

* * £ 8 &€ © &® FF HR KH HK KH & H

Defendants.

PLAINTIFF’S FIRST INTERROGATORIES AND REQUESTS FOR PRODUCTION
TO DEFENDANT DJT TRUCKING, LLC

Comes now the Plaintiff DEBRA FOWLER and propounds the following First
Interrogatories and Requests for Production to Defendant, DJT TRUCKING, LLC. (“DJT”) to be
answered and responded to fully and completely within the time frame required by law:

INTERROGATORIES

1. State the name, address, and job title of the person answering these

Interrogatories, and state if the Defendant, as named in the Complaint, is the correct and legal

name of the Defendant. If not, please state the correct legal name of this Defendant.

RESPONSE:

2. Was TIMOTHY G. ROGERS your employee on the date and time of the incident as

alleged in the Complaint? If so, please produce a copy of his entire employee/personnel file
Case 1:19-cv-00311-WS-N Docypentel?, Filed 06/21/19 Page 105 of 115

including any and all Department of Transportation records, driver logs, drug screen results,
reviews, complaints, reprimands, employment applications, resumes, etc.

RESPONSE:

3. Was TIMOTHY G. ROGERS acting within the scope of his employment for DJT
TRUCKING, LLC. at the time of the subject collision? If not, state in detail any reasons for denying
he was not driving on behalf of DJT TRUCKING, LLC.

RESPONSE:

4, State the name, residence address, telephone number(s), and the substance of
the knowledge of each and every person whom you know or suspect to have witnessed or was
present at the location and time of the crash made the basis of this lawsuit. If any recorded

statements were taken from any witnesses to the incident, please attach transcripts of same.

RESPONSE:

5. Was there any device in or on the truck driven by TIMOTHY G. ROGERS at the time
of the crash which served to identify the location, speed, or operation of the vehicle? If so, please
identify the device and produce any information obtained from that device.

RESPONSE:

6. Was any inspection or testing done on the subject truck by anyone associated with

DJT TRUCKING, LLC before or after the incident? If so, fully identify those who performed any
Case 1:19-cv-00311-WS-N Docymanhdad 3 Filed 06/21/19 Page 106 of 115

such inspection and produce a copy of any and all reports, letters, memos, photos, etc., resulting
from the subject inspection(s).

RESPONSE:

7. Please produce all reports of the subject truck which, in any manner, address
alterations, maintenance, mechanical problems, and/or repairs of the truck, including estimates
and/or invoices for same.

RESPONSE:

8. Describe any and all policies of insurance which may cover any defendant for the
allegations set forth in the Plaintiff's Complaint, detailing as to such policies the name of the
insurer, the number of the policy, the effective dates of the policy, the available limits of liability,
and the name and address of the custodian of the policy.

RESPONSE:

9. State the name, residence address, telephone number(s), and the substance of
the knowledge of each and every person whom you know or suspect to have witnessed the
collision made the basis of this lawsuit.

RESPONSE:

10. If you are aware of any statements, written or otherwise, which are in existence

in connection with the subject collision, please state the name, residence address, and telephone
Case 1:19-cv-00311-WS-N DoGumentlie, Filed 06/21/19 Page 107 of 115

number of the person making the statement, the date the statement was made, and the name,
residence address, and telephone number of the person presently having custody of each such

statement.

RESPONSE:

11. If Defendant is aware of any photographs and/or videos taken either of the crash
itself, scene of the collision, the vehicles involved or any injuries from the collision, please state
when these photographs and/or videos were taken, by whom they were taken and attach copies

of said photographs and/or videos to your answers to these Interrogatories.

 

RESPONSE:
REQUESTS FOR PRODUCTION
1. Produce true and complete copies of any and all photographs, films, slides, videos,

or other graphic depictions you, or anyone acting on your behalf, has of the crash, scene of the
collision, any vehicles involved, and/or any injuries received by the persons involved in the

collision.

RESPONSE:

2. Produce true and complete copies of any and all accident reports, incident reports,
investigation reports, or other written documents of any type whatsoever regarding or referring
in any way to the subject collision, and which were not specifically prepared in anticipation of

litigation.
Case 1:19-cv-00311-WS-N Dogypenkie; Filed 06/21/19 Page 108 of 115

RESPONSE:

3. Produce true and complete copies of any and all policies of insurance which may
cover any defendant for the allegations set forth in regard to the subject collision.

RESPONSE:

4, Produce a true and complete copy of TIMOTHY G. ROGERS’ personnel file,
including any and all Department of Transportation records, driver logs, drug screen results,
reviews, complaints, reprimands, employment applications, resumes, etc.

RESPONSE:

5. Produce a true and complete copy of any drug tests and results of any drug tests

that may have been taken and/or collected from TIMOTHY G. ROGERS related to this subject
collision, or at any other time during his employment.

RESPONSE:

6. Produce for inspection and download any electronic data recorder on the vehicle
at the time of the collision and any data already retrieved or downloaded from the recorder from
the day of the crash.

RESPONSE:
Case 1:19-cv-00311-WS-N Docymentdi2, Filed 06/21/19 Page 109 of 115

Attorney for the Plaintiff

/s/ Eaton G. Barnard

EATON G. BARNARD (BAROS9)
Citrin Law Firm, PC

1904 Dauphin Island Parkway
Mobile, Alabama 36605
Telephone: (251) 478-6899
Facsimile: (251) 478-7198

Email: eaton@citrinlaw.com

SERVED WITH THE COMPLAINT
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 110 of 115

iN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

DEBRA FOWLER,

Plaintiff,

Civil Action No.: CV-2019-900202

DJT TRUCKING, LLC; THVOTHY G. ROGERS;
DAIRYLAND INSURANCE COMPANY;
Fictitious parties A, B & C, being those
persons, entities or corporations
responsible for the acts complained of
herein whose identities are not known

at this time,

ee F # RH £ RH % HF HE RN HR BH &

Defendants.

PLAINTIFF’S RESPONSES TO DEFENDANT TIMOTHY G. ROGERS’
FIRST SET OF REQUESTS FOR ADMISSIONS, INTERROGATORIES AND REQUESTS FOR
PRODUCTION OF DOCUMENTS

COMES NOW Plaintiff DEBRA FOWLER, and responds to Defendant Timothy G. Rogers’
Requests for Admissions, Interrogatories and Request for Production of Documents as follows:
REQUESTS FOR ADWVISSIONS
1. The amount in controversy in this matter exceeds the sum of $75,000.00 exclusive

of interest and costs.

RESPONSE: Plaintiff has not reached maximum medical improvement. Therefore, the full
extent of Plaintiffs’ damages are not known at this time. Therefore, Plaintiff cannot admit or

deny this request.

2. This case satisfies the “amount in controversy” requirements of 28 USC § 1332.

RESPONSE: Plaintiff objects as this question calls for a legal conclusion. Without waiving
said objection, Plaintiff has not reached maximum medical improvement. Therefore, the full
extent of Plaintiffs’ damages are not known at this time. Therefore, Plaintiff cannot admit or

deny this request.
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 111 of 115

3. You are seeking an award of more than $75,000.00 to satisfy all of the claims

stated in your complaint.

RESPONSE: Plaintiff has not reached maximum medical improvement. Therefore, the full
extent of Plaintiffs’ damages are not known at this time. Therefore, Plaintiff cannot admit or

deny this request.

4. You will accept more than $75,000.00 in compensatory and punitive damages,

plus interest and costs of court.

RESPONSE: Admit.

5. There is evidence which supports an award of damages in this case exceeding

$75,000.00 including compensatory and punitive damages.

RESPONSE: Plaintiff has not reached maximum medical improvement. Therefore, the full
extent of Plaintiffs’ damages are not known at this time. Therefore, Plaintiff cannot admit or

deny this request.

6. The proper measure of damages, if any, exceeds $75,000.00 inclusive of all claims

for compensatory and punitive damages.

RESPONSE: Plaintiff has not reached maximum medical improvement. Therefore, the full
extent of Plaintiffs’ damages are not known at this time. Therefore, Plaintiff cannot admit or

deny this request.

INTERROGATORIES
1. If your response to any of the foregoing Requests for Admissions is anything other
than an unqualified admission, as to each separate response please state the following:

a. State each and every fact upon which you rely in refusing to admit said

response;
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 112 of 115

b. identify all documents upon which you rely in refusing to admit said

response; and

C. identify all witnesses who have any knowledge of the facts and/or
circumstances upon which you rely in refusing to admit said response.

RESPONSE: Plaintiff objects to this request as discovery is ongoing, experts have not been
deposed, and Plaintiff cannot possibly be expected to know each and every fact that support
her claims. Plaintiff has not reached maximum medical improvement. Therefore, the full extent
of Plaintiffs’ damages are not known at this time. Plaintiff reserves the right to supplement
this response to this interrogatory at a later date once discovery has progressed. Without
waiving said objection and/or reservation: Please refer to the crash report and medical records

produced with these discovery responses.

2. State each and every fact which you contend supports an award of damages in

this matter in excess of $75,000.00.

RESPONSE: Plaintiff objects to this request as discovery is ongoing, experts have not been
deposed, and Plaintiff cannot possibly be expected to know each and every fact that support
her claims. Plaintiff has not reached maximum medical improvement. Therefore, the full extent
of Plaintiffs’ damages are not known at this time. Plaintiff reserves the right to supplement
this response to this interrogatory at a later date once discovery has progressed. Without
waiving said objection and/or reservation: Please refer to the crash report and medical records

produced with these discovery responses.

3. State each and every fact which you claim supports you claim for damages against

this Defendant.

RESPONSE: Plaintiff objects to this request as discovery is ongoing, experts have not been
deposed, and Plaintiff cannot possibly be expected to know each and every fact that support
her claims. Plaintiff has not reached maximum medical improvement. Therefore, the full extent
of Plaintiffs’ damages are not known at this time. Plaintiff reserves the right to supplement
this response to this interrogatory at a later date once discovery has progressed. Without
waiving said objection and/or reservation: Please refer to the crash report medical records

produced with these discovery responses.
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 113 of 115

RESPONSE: Plaintiff objects to this request as discovery is ongoing, experts have not been
deposed, and Plaintiff cannot possibly be expected to know each and every fact that support
her claims. Plaintiff has not reached maximum medical improvement. Therefore, the full extent
of Plaintiffs’ damages are not known at this time. Plaintiff reserves the right to supplement
this response to this interrogatory at a later date once discovery has progressed. Without
waiving said objection and/or reservation: Please refer to the crash report and medical records

produced with these discovery responses.
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 114 of 115

STATE OF ALABAMA)

COUNTY OF MOBILE)

Debra Fowler, being first duly sworn, on oath deposes and says that she is the Plaintiff in
the above-styled action; that she signs these interrogatory responses; that she has read the
foregoing answers to interrogatories subscribed and knows the content thereof; that said
answers were prepared with the assistance and advice of counsel; that the answers to
interrogatories set forth herein, subject to inadvertent or undiscovered errors, are based on and
therefore necessarily limited by the records and information still in existence, presently
recollected and thus far discovered in the course of the preparation of these answers; that
consequently, the Plaintiff reserves the right to make any changes in the answers if it appears at
any time that omissions or errors have been made therein or that more accurate information is
available; and that subject to the limitations set forth herein, the said answers are true to the

best of her knowledge, information and belief.

+ .
am pe as ys.

Debra Fowler

ea .

SWORN TO AND SUBSCRIBED before me on this the a day of April, 2019.

CLIC

P TARY DORE” v
NOZARY 72 oY nat LARGE

My Commission Expires: (
Case 1:19-cv-00311-WS-N Document 1-2 Filed 06/21/19 Page 115 of 115

Respectfully submitted,

/s/ Eaton G. Barnard

EATON G. BARNARD (BAROS59)
Citrin Law Firm, PC

Post Office Box 2187

Daphne, Alabama 36526
Telephone: (251) 888-8888
Facsimile: (251) 888-8000

Email: eaton@citrinlaw.com

CERTIFICATE OF SERVICE

Fnd . . .
| hereby certify that | have thisZ. te day of April, 2019, Electronically filed the foregoing,
using the Alafile system, which will send notification of the filing to the following:

Kenneth A. Hitson, Jr., Esq.
Robert C. Alexander, Il, Esq.
Holtsford Gilliland Higgins

Hitson & Howard, P.C.
29000 U. S. Highway 98, Suite B-101
Daphne, Alabama 36526
khitson@hglawpc.com

ralexander@hgiawpc.com

/s/ Eaton G. Barnard
OF COUNSEL
